ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                  REQUEST FOR INTERPRETATION
           OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
            CONCERNING THE TEMPLE OF PREAH VIHEAR
                     (CAMBODIA v. THAILAND)
                               (CAMBODIA v. THAILAND)


                            JUDGMENT OF 11 NOVEMBER 2013




                                    2013
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                         DEMANDE EN INTERPRÉTATION
                    DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                         DU TEMPLE DE PRÉAH VIHÉAR
                           (CAMBODGE c. THAÏLANDE)
                              (CAMBODGE c. THAÏLANDE)


                              ARRÊT DU 11 NOVEMBRE 2013




8 Ord 1050.indb 1                                             25/06/14 13:11

                                                   Official citation :
                       Request for Interpretation of the Judgment of 15 June 1962 in the Case
                         concerning the Temple of Preah Vihear (Cambodia v. Thailand)
                                        (Cambodia v. Thailand), Judgment,
                                             I.C.J. Reports 2013, p. 281




                                             Mode officiel de citation :
                          Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                             du Temple de Préah Vihéar (Cambodge c. Thaïlande)
                                        (Cambodge c. Thaïlande), arrêt,
                                           C.I.J. Recueil 2013, p. 281




                                                                                 1050
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-071165-4




8 Ord 1050.indb 2                                                                               25/06/14 13:11

                                                       11 NOVEMBER 2013

                                                          JUDGMENT




                           REQUEST FOR INTERPRETATION
                    OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
                     CONCERNING THE TEMPLE OF PREAH VIHEAR
                              (CAMBODIA v. THAILAND)

                              (CAMBODIA v. THAILAND)




                           DEMANDE EN INTERPRÉTATION
                      DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                           DU TEMPLE DE PRÉAH VIHÉAR
                             (CAMBODGE c. THAÏLANDE)
                             (CAMBODGE c. THAÏLANDE)




                                                       11 NOVEMBRE 2013

                                                           ARRÊT




8 Ord 1050.indb 3                                                         25/06/14 13:11

                    281 	                                    ﻿




                                               TABLE OF CONTENTS

                                                                                         Paragraphs

                    Chronology of the Procedure                                              1-13
                        I. Historical Background                                            14-29
                    II. Jurisdiction and Admissibility                                      30-57
                         1. Jurisdiction of the Court under Article 60 of the Statute       31-52
                            A. The existence of a dispute                                   37-45
                            B. Subject-matter of the dispute before the Court               46-52
                         2. Admissibility of Cambodia’s Request for interpretation          53-56
                         3. Conclusion                                                         57
                    III. The Interpretation of the 1962 Judgment                           58-107
                         1. Positions of the Parties                                        59-65
                         2. The role of the Court under Article 60 of the Statute           66-75
                         3. The principal features of the 1962 Judgment                     76-78
                         4. The operative part of the 1962 Judgment                        79-106
                            A. The first operative paragraph                                   80
                            B. The second operative paragraph                               81-99
                            C. The relationship between the second operative paragraph
                               and the rest of the operative part                         100-106
                         5. Conclusions                                                       107
                    Operative Clause                                                          108




                    4




8 Ord 1050.indb 4                                                                                     25/06/14 13:11

                    282 	




                                    INTERNATIONAL COURT OF JUSTICE

         2013                                         YEAR 2013
     11 November
     General List
        No. 151                                   11 November 2013


                      REQUEST FOR INTERPRETATION
               OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
                CONCERNING THE TEMPLE OF PREAH VIHEAR
                         (CAMBODIA v. THAILAND)
                                           (CAMBODIA v. THAILAND)




                        Historical background.

                                                            *
                       Jurisdiction and admissibility.
                       Article 60 of the Statute of the Court — Conditions of jurisdiction — Existence
                    of a dispute — Dispute as to the meaning or scope of Judgment of 15 June 1962 —
                    Subject‑matter of the current dispute — Characterization of Annex I map line —
                    Extent of area of Temple of Preah Vihear — Meaning and scope of phrases “ter‑
                    ritory under the sovereignty of Cambodia” and “vicinity on Cambodian territory”
                    contained in operative part — Nature of Thailand’s obligation to withdraw its
                    personnel — Question of admissibility — Purpose of request must be limited to
                    interpretation — Need to interpret second operative paragraph of the 1962 Judg‑
                    ment and legal effect of the Court’s statements regarding Annex I map line —
                    Request for interpretation found admissible.


                                                            *
                       Interpretation of the 1962 Judgment.
                       Role of the Court under Article 60 of the Statute — Relationship between oper‑
                    ative clause and reasoning in original judgment — Role of pleadings, evidence and
                    submissions of Parties in original case — Principle of non ultra petita — Nature
                    and purpose of headnote — Conduct of the Parties occurring after original judg‑
                    ment given.

                    5




8 Ord 1050.indb 6                                                                                        25/06/14 13:11

                    283 	            request for interpretation (judgment)

                       Principal features of the 1962 Judgment.
                       Role of Annex I map in reasoning of the Court — Submissions of the Parties —
                    Subject‑matter of the dispute before the Court — Court concerned with question
                    of sovereignty over the Temple area and not frontier delimitation.

                       Operative part of the 1962 Judgment.
                       First operative paragraph of the 1962 Judgment clear in meaning — Temple
                    situated in territory under sovereignty of Cambodia — Scope of this operative
                    paragraph to be assessed in light of the Court’s examination of the second and
                    third operative paragraphs.
                       Second operative paragraph of the 1962 Judgment — No express indication of
                    territory from which Thailand was required to withdraw — Term “vicinity on
                    Cambodian territory” to be construed as extending at least to area where Thai
                    personnel stationed — 1962 Thai Council of Ministers’ line — Natural under‑
                    standing of concept of “vicinity” of Temple in view of geographical context —
                    Phnom Trap outside Temple area — 1962 Judgment required Thailand to with‑
                    draw from whole territory of promontory of Preah Vihear.

                       Operative part of the 1962 Judgment to be considered as a whole — Territorial
                    scope of the three operative paragraphs is the same.
                       Determination of boundary line between Cambodia and Thailand beyond scope
                    of 1962 Judgment — Not necessary for the Court to consider whether Thailand’s
                    obligation to withdraw is a continuing one — Territorial integrity of a State must
                    be respected.
                       Temple of Preah Vihear a UNESCO world heritage site — Cambodia and
                    Thailand must co‑operate to protect the site — Each State under obligation not to
                    take any deliberate measures which might damage Temple — Access to Temple
                    from the Cambodian plain to be ensured.




                                                     JUDGMENT


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges Owada,
                               Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                               Yusuf, Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhandari ;
                               Judges ad hoc Guillaume, Cot ; Registrar Couvreur.



                      In the case concerning the Request for interpretation of the Judgment of
                    15 June 1962,
                        between
                    the Kingdom of Cambodia,
                    represented by
                      H.E. Mr. Hor Namhong, Deputy Prime Minister and Minister for Foreign
                         Affairs and International Co‑operation,

                    6




8 Ord 1050.indb 8                                                                                        25/06/14 13:11

                     284 	              request for interpretation (judgment)

                         as Agent ;
                         H.E. Mr. Var Kimhong, Minister of State,
                         as Deputy Agent ;
                         H.E. Mr. Long Visalo, Secretary of State at the Ministry of Foreign Affairs
                            and International Co‑operation,
                         Mr. Raoul Marc Jennar, Expert,
                         H.E. Mr. Hem Saem, Ambassador Extraordinary and Plenipotentiary of the
                            Kingdom of Cambodia to the Kingdom of the Netherlands,
                         H.E. Mr. Sarun Rithea, Adviser to the Minister for Foreign Affairs and
                            International Co‑operation,
                         Mr. Hoy Pichravuth, Assistant to the Deputy Prime Minister,
                         as Advisers ;
                         Mr. Jean‑Marc Sorel, Professor of International Law at the University of
                            Paris I (Panthéon‑Sorbonne),
                         Sir Franklin Berman, K.C.M.G., Q.C., member of the English Bar, member
                            of the Permanent Court of Arbitration, Visiting Professor of International
                            Law at Oxford University and the University of Cape Town,
                         Mr. Rodman R. Bundy, avocat à la cour d’appel de Paris, member of the New
                            York Bar, Eversheds LLP (Paris),
                         as Counsel and Advocates ;
                         Mr. Guillaume Le Floch, Professor at the University of Rennes 1,
                         Ms Amal Alamuddin, member of the English and the New York Bars,
                         Ms Naomi Briercliffe, solicitor (England and Wales), Eversheds LLP (Paris),

                         as Counsel ;
                         and
                     the Kingdom of Thailand,
                     represented by
                       H.E. Mr. Virachai Plasai, Ambassador Extraordinary and Plenipotentiary of
                          the Kingdom of Thailand to the Kingdom of the Netherlands,
                       as Agent ;
                       Mr. Voradet Viravakin, Director‑General, Department of Treaties and Legal
                          Affairs, Ministry of Foreign Affairs,
                       as Deputy Agent ;
                       H.E. Mr. Surapong Tovichakchaikul, Deputy Prime Minister and Minister
                          for Foreign Affairs,
                       H.E. Mr. Phongthep Thepkanjana, Deputy Prime Minister and Minister of
                          Education,
                       H.E. A.C.M. Sukumpol Suwanatat, Minister of Defence,
                       Mr. Thana Duangratana, Vice‑Minister attached to the Office of the Prime
                          Minister,
                       Mr. Sihasak Phuangketkeow, Permanent Secretary, Ministry of Foreign
                          Affairs,
                       Mr. Nuttavudh Photisaro, Deputy Permanent Secretary, Ministry of Foreign
                          Affairs,
                       General Nipat Thonglek, Deputy Permanent Secretary, Ministry of Defence,


                     7




8 Ord 1050.indb 10                                                                                       25/06/14 13:11

                     285 	             request for interpretation (judgment)

                         Lieutenant General Nopphadon Chotsiri, Director‑General, Royal Thai Sur-
                           vey Department, Royal Thai Armed Forces Headquarters,

                         Mr. Chukiert Ratanachaichan, Deputy Secretary‑General, Office of the
                          Council of State, Office of the Prime Minister,
                         Mr. Jumpon Phansumrit, Expert Public Prosecutor, Office of Policy and
                          Strategy, Office of the Attorney General,
                         Mr. Darm Boontham, Director, Boundary Division, Department of Treaties
                          and Legal Affairs, Ministry of Foreign Affairs ;

                                                               *
                         Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
                            University of Cambridge, member of the Institut de droit international,
                            Barrister,
                         Mr. Donald McRae, Hyman Soloway Professor, University of Ottawa, Mem-
                            ber of the International Law Commission, associate member of the Institut
                            de droit international, member of the Ontario Bar,
                         Mr. Alain Pellet, Professor at the University Paris Ouest, Nanterre‑La
                            Défense, President of the Société française pour le droit international, asso-
                            ciate member of the Institut de droit international,
                         Mr. Thomas Grant, member of the New York Bar, Senior Research Associ-
                            ate, Lauterpacht Centre for International Law, University of Cambridge,
                         Ms Alina Miron, Researcher, Centre de droit international de Nanterre
                            (CEDIN), University Paris Ouest, Nanterre‑La Défense,
                         as Counsel ;
                         Mr. Alastair Macdonald, M.B.E., Honorary Fellow, International Bound­
                            aries Research Unit, Department of Geography, Durham University,

                         Mr. Martin Pratt, Director of Research, International Boundaries Research
                          Unit, Department of Geography, Durham University,

                         as Expert Advisers ;
                         Mr. Ludovic Legrand, Researcher, Centre de droit international de Nanterre
                            (CEDIN), University Paris Ouest, Nanterre‑La Défense,
                         as Assistant Counsel,


                         The Court,
                         composed as above,
                         after deliberation,
                         delivers the following Judgment :
                         1. On 28 April 2011, the Kingdom of Cambodia (hereinafter “Cambodia”)
                     filed in the Registry of the Court an Application instituting proceedings in
                     which, referring to Article 60 of the Statute of the Court and Article 98 of the
                     Rules of Court, Cambodia requests the Court to interpret the Judgment which
                     it delivered on 15 June 1962 in the case concerning the Temple of Preah Vihear
                     (Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 6 (hereinafter

                     8




8 Ord 1050.indb 12                                                                                           25/06/14 13:11

                     286 	            request for interpretation (judgment)

                     the “1962 Judgment”). Cambodia on the same day, referring to Article 41 of the
                     Statute and Article 73 of the Rules of Court, also filed a Request for the indica-
                     tion of provisional measures in order to “cause [the] incursions [by Thailand]
                     onto its territory to cease”.
                        2. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
                     communicated the Application forthwith to the Government of the Kingdom of
                     Thailand (hereinafter “Thailand”) ; and, pursuant to paragraph 3 of that Arti-
                     cle, all other States entitled to appear before the Court were notified of the
                     Application. Pursuant to Article 73, paragraph 2, of the Rules of Court, the
                     Registrar transmitted a certified copy of the Request for the indication of provi-
                     sional measures to Thailand.
                        3. Since the Court included upon the Bench no judge of the nationality of
                     either of the Parties, each Party exercised its right, conferred by Article 31, para-
                     graph 3, of the Statute, to choose a judge ad hoc to sit in the case ; Cambodia
                     chose Mr. Gilbert Guillaume, and Thailand Mr. Jean‑Pierre Cot.

                        4. By an Order of 18 July 2011, the Court, after rejecting Thailand’s request
                     for the case to be removed from the General List of the Court, indicated the
                     following provisional measures :
                         “(1) Both Parties shall immediately withdraw their military personnel cur-
                              rently present in the provisional demilitarized zone, as defined in par-
                              agraph 62 of the present Order, and refrain from any military presence
                              within that zone and from any armed activity directed at that zone ;

                          (2) Thailand shall not obstruct Cambodia’s free access to the Temple of
                              Preah Vihear or Cambodia’s provision of fresh supplies to its non‑­
                              military personnel in the Temple ;
                          (3) Both Parties shall continue the co‑operation which they have entered into
                              within ASEAN and, in particular, allow the observers appointed by that
                              organization to have access to the provisional demilitarized zone ;
                          (4) Both Parties shall refrain from any action which might aggravate or
                              extend the dispute before the Court or make it more difficult to resolve.”
                              (Request for Interpretation of the Judgment of 15 June 1962 in the Case
                              concerning the Temple of Preah Vihear (Cambodia v. Thailand) (Cam‑
                              bodia v. Thailand), Provisional Measures, Order of 18 July 2011,
                              I.C.J. Reports 2011 (II), pp. 555‑556, para. 69, points B.1 to 4 of the
                              operative part.)
                     It further decided that “each Party shall inform the Court as to its compliance
                     with the above provisional measures” and that, “until the Court has rendered its
                     judgment on the request for interpretation, it shall remain seised of the matters
                     which form the subject of this Order” (ibid., points C and D of the operative
                     part).
                        5. Thailand filed written observations on Cambodia’s Request for interpreta-
                     tion within the time‑limit fixed by the Court for that purpose, in accordance
                     with Article 98, paragraph 3, of the Rules of Court.
                        6. The Court decided to afford the Parties the opportunity of furnishing fur-
                     ther written explanations, pursuant to Article 98, paragraph 4, of the Rules of
                     Court. Each of the Parties filed such further explanations within the time‑limits
                     prescribed by the Court.
                        7. The Court also decided, in response to a request from Thailand to
                     which Cambodia did not object, to give the Parties an opportunity to pro-

                     9




8 Ord 1050.indb 14                                                                                           25/06/14 13:11

                     287 	            request for interpretation (judgment)

                     vide further oral explanations under Article 98, paragraph 4, of the Rules of
                     Court.
                        8. In accordance with Article 53, paragraph 2, of the Rules of Court, the
                     Court decided, after ascertaining the views of the Parties, that copies of the
                     pleadings and documents annexed would be made accessible to the public on the
                     opening of the oral proceedings.
                        9. Public hearings were held from 15 to 19 April 2013, at which the Court
                     heard the oral arguments and replies of :
                     For Cambodia : H.E. Mr. Hor Namhong,
                                     Mr. Jean‑Marc Sorel,
                                     Sir Franklin Berman,
                                     Mr. Rodman Bundy.
                     For Thailand : H.E. Mr. Virachai Plasai,
                                     Mr. Donald McRae,
                                     Ms Alina Miron,
                                     Mr. Alain Pellet,
                                     Mr. James Crawford.
                        10. At the hearings, a Member of the Court put a question to the Parties, to
                     which replies were given orally and in writing, in accordance with Article 61,
                     paragraph 4, of the Rules of Court. Pursuant to Article 72 of the Rules of
                     Court, each Party presented written observations on the written replies received
                     from the other.

                                                             *
                       11. In the Application, Cambodia presented the following claims :
                              “Given that ‘the Temple of Preah Vihear is situated in territory under the
                          sovereignty of Cambodia’ (first paragraph of the operative clause [of the
                          1962 Judgment]), which is the legal consequence of the fact that the Temple
                          is situated on the Cambodian side of the frontier, as that frontier was
                          ­recognized by the Court in its Judgment, and on the basis of the facts
                           and arguments set forth above, Cambodia respectfully asks the Court to
                           adjudge and declare that :
                              The obligation incumbent upon Thailand to ‘withdraw any military or
                           police forces, or other guards or keepers, stationed by her at the Temple,
                           or in its vicinity on Cambodian territory’ (second paragraph of the operative
                           clause [of the 1962 Judgment]) is a particular consequence of the general
                           and continuing obligation to respect the integrity of the territory of Cam-
                          bodia, that territory having been delimited in the area of the Temple and
                          its vicinity by the line on the Annex I map, on which the Judgment of the
                          Court is based.” (P. 36, para. 45.)
                       12. In the written proceedings, the Parties made the following submissions :

                     On behalf of the Government of Cambodia,
                     in the further explanations presented on 8 March 2012 :
                             “On the basis of the facts and arguments set out in its Application for
                          interpretation and in this Response, Cambodia respectfully asks the Court
                          to adjudge and declare :

                     10




8 Ord 1050.indb 16                                                                                         25/06/14 13:11

                     288 	            request for interpretation (judgment)

                              (i) that the submissions made to the Court by each of the two Parties show,
                                  both in the light of the facts and in themselves, that the Parties are in
                                  disagreement regarding the meaning and scope of the 1962 Judgment ;
                             (ii) that the disputes between the Parties concern both the first and sec-
                                  ond paragraphs of the dispositif of the 1962 Judgment, as well as the
                                  link between those two paragraphs ;
                            (iii) that the dispute relating to the first paragraph concerns the meaning
                                  and scope of the Court’s use of the term ‘territory’ (‘is situated in
                                  territory under the sovereignty of Cambodia’), particularly in connec-
                                  tion with the Court’s decisions regarding the legal status of the
                                  Annex I map as representing the frontier between the two States ;
                            (iv) that the dispute relating to the second paragraph concerns the mean-
                                  ing and scope of the Court’s use of the terms ‘vicinity’ and ‘territory’
                                  (‘at the Temple, or in its vicinity on Cambodian territory’) ;
                             (v) that the dispute relating to the link between the two paragraphs relates
                                  to the question of whether the second paragraph must be read in the
                                  light of the first paragraph, or whether the particular terms employed
                                  by the Court in the second paragraph must be read as seeking to limit
                                  the general scope of the first paragraph ;
                            (vi) that each of those disputes concerns matters decided by the Court with
                                  binding force in the Judgment ;
                           (vii) that on account of the terms used and given the context (specifically,
                                  the Court’s decision concerning the legal status of the Annex I map
                                  as representing the frontier between the two States), the first para-
                                  graph of the dispositif must be understood as determining, with bind-
                                  ing force, that all of the disputed area that lies on the Cambodian side
                                  of the line on the Annex I map — including, therefore, the Temple of
                                  Preah Vihear itself — is to be regarded as falling under Cambodian
                                  sovereignty ;
                          (viii) that on account of the terms used and given the context (particularly
                                  the expression ‘in consequence’ linking it to the first paragraph), the
                                  second paragraph of the dispositif must be understood as representing
                                  a particular consequence stemming from the decision taken in the
                                  first paragraph, implying that the scope of the second paragraph, both
                                  in space and in time, must be understood in the light of the first
                                  ­paragraph ;
                            (ix) that on account of the terms used and given the context (particularly
                                   the link with the first paragraph, of which it is a ‘consequence’), the
                                   second paragraph of the dispositif must be understood as imposing on
                                   Thailand both an explicit obligation to withdraw immediately to its
                                   own territory all military or police forces stationed at the Temple or
                                   at nearby sites at that time and an implicit obligation not to send those
                                   forces — or similar forces — back to the Temple or to nearby sites in
                                   the Temple area, which must, on account of the terms used in the
                                   first paragraph of the dispositif, be regarded as Cambodia’s sovereign
                                   territory.

                           On that basis, Cambodia respectfully asks the Court, under Article 60 of its
                           Statute, to respond to the question concerning the interpretation of its
                           ­Judgment of 15 June 1962 set out in paragraph 45 of the Application for
                          ­interpretation filed on 28 April 2011, namely :

                     11




8 Ord 1050.indb 18                                                                                             25/06/14 13:11

                     289 	            request for interpretation (judgment)

                                ‘Given that ‘the Temple of Preah Vihear is situated in territory under
                             the sovereignty of Cambodia’ (first paragraph of the operative clause),
                             which is the legal consequence of the fact that the Temple is situated on the
                             Cambodian side of the frontier, as that frontier was recognized by the
                             Court in its Judgment, and on the basis of the facts and arguments set forth
                             above, Cambodia respectfully asks the Court to adjudge and declare that :
                                The obligation incumbent upon Thailand to ‘withdraw any military or
                             police forces, or other guards or keepers, stationed by her at the Temple,
                             or in its vicinity on Cambodian territory’ (second paragraph of the opera-
                             tive clause) is a particular consequence of the general and continuing obli-
                             gation to respect the integrity of the territory of Cambodia, that territory
                             having been delimited in the area of the Temple and its vicinity by the line
                             on the Annex I map, on which the Judgment of the Court is based.’”
                     On behalf of the Government of Thailand,
                     in the written observations presented on 21 November 2011 :
                             “The Kingdom of Thailand requests the Court to adjudge and declare :
                          — that the Request of the Kingdom of Cambodia asking the Court to inter-
                            pret the Judgment of 15 June 1962 in the case concerning the Temple of
                            Preah Vihear (Cambodia v. Thailand) under Article 60 of the Statute of
                            the Court does not satisfy the conditions laid down in that Article and
                            that, consequently, the Court has no jurisdiction to respond to the
                            Request and/or that the Request is inadmissible ;
                          — in the alternative, that there are no grounds to grant Cambodia’s Request
                            to construe the Judgment and that there is no reason to interpret the
                            Judgment of 1962 ;
                          — in the further alternative, that the 1962 Judgment does not determine
                            that the line on the Annex I map is the boundary line between the King-
                            dom of Thailand and the Kingdom of Cambodia.”
                     in the further explanations presented on 21 June 2012 :
                            “In view of the reasons given above and its written observations of
                          21 November 2011, the Kingdom of Thailand requests the Court to adjudge
                          and declare :
                          — that the Request of the Kingdom of Cambodia asking the Court to
                            interpret the Judgment of 15 June 1962 in the case concerning the Tem‑
                            ple of Preah Vihear (Cambodia v. Thailand) under Article 60 of the
                            Statute of the Court does not satisfy the conditions laid down in that
                            Article and that, consequently, the Court has no jurisdiction to respond
                            to that Request and/or that the Request is inadmissible ;
                          — in the alternative, that there are no grounds to grant Cambodia’s
                            Request to construe the Judgment and that there is no reason to inter-
                            pret the Judgment of 1962 ; and
                          — to formally declare that the 1962 Judgment does not determine that the
                            line on the Annex I map is the boundary line between the Kingdom of
                            Thailand and the Kingdom of Cambodia.”
                       13. At the oral proceedings, the following final submissions were presented
                     by the Parties :
                     On behalf of the Government of Cambodia,

                     12




8 Ord 1050.indb 20                                                                                           25/06/14 13:11

                     290 	            request for interpretation (judgment)

                     at the hearing of 18 April 2013 :
                          “— Rejecting the submissions of the Kingdom of Thailand, and on the basis
                             of the foregoing, Cambodia respectfully asks the Court, under Arti-
                             cle 60 of its Statute, to respond to Cambodia’s Request for interpreta-
                             tion of its Judgment of 15 June 1962.
                           — In Cambodia’s view : ‘the Temple of Preah Vihear is situated in territory
                             under the sovereignty of Cambodia’ (first paragraph of the operative
                             clause), which is the legal consequence of the fact that the Temple is
                             situated on the Cambodian side of the frontier, as that frontier was
                             recognized by the Court in its Judgment. Therefore, the obligation
                             incumbent upon Thailand to ‘withdraw any military or police forces,
                             or other guards or keepers, stationed by her at the Temple, or in its
                             vicinity on Cambodian territory’ (second paragraph of the operative
                             clause) is a particular consequence of the general and continuing obli-
                             gation to respect the integrity of the territory of Cambodia, that terri-
                             tory having been delimited in the region of the Temple and its vicinity
                             by the line on the Annex I map, on which the Judgment of the Court is
                             based.”
                     On behalf of the Government of Thailand,
                     at the hearing of 19 April 2013 :
                            “In accordance with Article 60 of the Rules of Court and having regard
                          to the Request for interpretation of the Kingdom of Cambodia and its
                          written and oral pleadings, and in view of the written and oral pleadings of
                          the Kingdom of Thailand, the Kingdom of Thailand requests the Court to
                          adjudge and declare :
                          — that the Request of the Kingdom of Cambodia asking the Court to
                            interpret the Judgment of 15 June 1962 in the case concerning the Tem‑
                            ple of Preah Vihear (Cambodia v. Thailand) under Article 60 of the
                            Statute of the Court does not satisfy the conditions laid down in that
                            Article and that, consequently, the Court has no jurisdiction to respond
                            to that Request and/or that the Request is inadmissible ;
                          — in the alternative, that there are no grounds to grant Cambodia’s
                            Request to construe the Judgment and that there is no reason to inter-
                            pret the Judgment of 1962 ; and
                          — to formally declare that the 1962 Judgment does not determine with
                            binding force the boundary line between the Kingdom of Thailand and
                            the Kingdom of Cambodia, nor does it fix the limit of the vicinity of the
                            Temple.”

                                                              *
                                                          *       *


                                              I. Historical Background

                       14. The Temple of Preah Vihear is situated on a promontory of the
                     same name in the eastern part of the Dangrek range of mountains,
                     “which, in a general way, constitutes the boundary between the two coun-

                     13




8 Ord 1050.indb 22                                                                                       25/06/14 13:11

                     291 	           request for interpretation (judgment)

                     tries in this region — Cambodia to the south and Thailand to the north”
                     (Temple of Preah Vihear (Cambodia v. Thailand), Merits, Judgment,
                     I.C.J. Reports 1962, p. 15).
                        15. On 13 February 1904, France (of which Cambodia was then a pro-
                     tectorate) and Siam (as Thailand was then called) concluded a treaty
                     (hereinafter the “1904 Treaty”) which specified that the frontier in the
                     Dangrek sector was to follow the watershed line “between the basins of
                     the Nam Sen and the Mekong, on the one hand, and the Nam Moun, on
                     the other hand”. The 1904 Treaty provided for the establishment of Mixed
                     Commissions composed of officers appointed by the two parties and
                     responsible for delimiting the frontier between the two territories. The first
                     Mixed Commission was thus established in 1904. The final stage of the
                     operation of delimitation was to be the preparation and publication of
                     maps, a task assigned to a team of four French officers, three of whom had
                     been members of the Mixed Commission. In 1907, that team prepared a
                     series of 11 maps covering a large part of the frontiers between Siam and
                     French Indo‑China (of which Cambodia formed part). In particular, it
                     drew up a map entitled “Dangrek — Commission of Delimitation between
                     Indo‑China and Siam”, on which the frontier passed to the north of
                     Preah Vihear, thus leaving the Temple in Cambodia. That map was duly
                     communicated to the Siamese Government in 1908, but was never
                     approved by the Mixed Commission which had ceased to function some
                     months before the production of the map (see Temple of Preah Vihear
                     (Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 21).
                        16. Following Cambodia’s independence on 9 November 1953, Thai-
                     land occupied the Temple of Preah Vihear in 1954. Negotiations between
                     the Parties regarding the Temple were unsuccessful and, on 6 October
                     1959, Cambodia seised the Court by unilateral application. Thailand filed
                     preliminary objections to the jurisdiction of the Court.
                        17. In its Judgment of 26 May 1961 on Thailand’s preliminary objec-
                     tions, the Court found that it had jurisdiction to entertain the dispute
                     concerning the Temple of Preah Vihear (Cambodia v. Thailand) and set
                     out the subject‑matter of that dispute in the following terms :
                             “In the present case, Cambodia alleges a violation on the part of
                          Thailand of Cambodia’s territorial sovereignty over the region of the
                          Temple of Preah Vihear and its precincts. Thailand replies by affirm-
                          ing that the area in question lies on the Thai side of the common
                          frontier between the two countries, and is under the sovereignty of
                          Thailand. This is a dispute about territorial sovereignty.” (I.C.J. Rep­
                          orts 1961, p. 22.)
                        18. During the merits phase, Cambodia relied upon the map referred
                     to in paragraph 15 above, which was annexed to its pleadings and was
                     referred to as the “Annex I map”. Cambodia argued that this map had
                     been accepted by Thailand and had entered into the treaty settlement,
                     thereby becoming binding on the two States. According to Cambodia, the
                     line shown on the map (hereinafter “the Annex I map line”) had thus

                     14




8 Ord 1050.indb 24                                                                                    25/06/14 13:11

                     292 	           request for interpretation (judgment)

                     become the frontier between the two States. Thailand denied that it had
                     accepted the Annex I map, or that the map had otherwise become bind-
                     ing upon it, and maintained that the boundary between the two States
                     followed the watershed line, as provided in the text of the 1904 Treaty,
                     with the result, according to Thailand, that the Temple lay in Thai terri-
                     tory (cf. Temple of Preah Vihear (Cambodia v. Thailand), Merits, Judg‑
                     ment, I.C.J. Reports 1962, p. 21).
                        19. In the 1959 Application and its Memorial, Cambodia asked the
                     Court to rule : (1) that Thailand was under an obligation to withdraw the
                     detachments of its armed forces stationed in the ruins of the Temple of
                     Preah Vihear and (2) that the territorial sovereignty over the Temple of
                     Preah Vihear belonged to Cambodia (ibid., p. 9). In its final submissions
                     presented at the conclusion of the oral proceedings in 1962, however,
                     Cambodia went further, asking the Court to rule : (1) that the Annex I
                     map had been drawn up and published in the name and on behalf of the
                     Mixed Commission set up by the 1904 Treaty, that it set forth the deci-
                     sions taken by the said Commission and that, by reason of that fact and
                     also of the subsequent agreements and conduct of the Parties, it presented
                     a treaty character ; (2) that the frontier line between Cambodia and Thai-
                     land, in the disputed region in the neighbourhood of the Temple, was the
                     Annex I map line ; (3) that the Temple of Preah Vihear was situated in
                     territory under Cambodian sovereignty ; (4) that Thailand was under an
                     obligation to withdraw the detachments of armed forces it had stationed
                     since 1954 in Cambodian territory in the ruins of the Temple ; and (5) that
                     Thailand must return property removed from the Temple since 1954
                     (ibid., p. 11).
                        20. In its Judgment on the merits, delivered on 15 June 1962, the Court
                     stated that “the subject of the dispute submitted to the Court [was] con-
                     fined to a difference of view about sovereignty over the region of the
                     Temple of Preah Vihear” (ibid., p. 14). For that reason, the Court con-
                     cluded that Cambodia’s first and second final submissions could be enter-
                     tained “only to the extent that they give expression to grounds, and not
                     as claims to be dealt with in the operative provisions of the Judgment”
                     (ibid., p. 36). In its reasoning, the Court stated that, in 1908‑1909, Thai-
                     land had accepted the Annex I map “as representing the outcome of the
                     work of delimitation, and hence recognized the line on that map as being
                     the frontier line, the effect of which is to situate Preah Vihear in Cambo-
                     dian territory” (ibid., p. 32).
                        21. The operative part of the Judgment reads as follows :
                             “The Court,
                          [1] by nine votes to three, finds that the Temple of Preah Vihear is
                              situated in territory under the sovereignty of Cambodia ;
                          finds in consequence
                          [2] by nine votes to three, that Thailand is under an obligation to
                              withdraw any military or police forces, or other guards or keepers,

                     15




8 Ord 1050.indb 26                                                                                  25/06/14 13:11

                     293 	           request for interpretation (judgment)

                              stationed by her at the Temple, or in its vicinity on Cambodian
                              territory ;
                          [3] by seven votes to five, that Thailand is under an obligation to
                              restore to Cambodia any objects of the kind specified in Cambo-
                              dia’s fifth Submission which may, since the date of the occupation
                              of the Temple by Thailand in 1954, have been removed from the
                              Temple or the Temple area by the Thai authorities.” (I.C.J.
                              Reports 1962, pp. 36‑37.)
                        22. Following the delivery of the 1962 Judgment, Thailand withdrew
                     from the Temple buildings. It erected a barbed wire fence which divided
                     the Temple ruins from the rest of the promontory of Preah Vihear. This
                     fence followed the course of a line (hereinafter sometimes referred to as
                     the “Thai Council of Ministers’ line”) depicted on the map attached to a
                     resolution, adopted by the Council of Ministers of Thailand on 10 July
                     1962 but not made public until the present proceedings. By that resolu-
                     tion, the Thai Council of Ministers fixed what it considered to be the
                     limits of the area from which Thailand was required to withdraw.

                        23. On 5 January 1963, the Head of State of Cambodia, Prince Siha-
                     nouk, and a large party of Cambodian officials and monks, as well as
                     diplomatic representatives of other States, visited the Temple. During the
                     course of this visit, they remained within the area enclosed by the barbed
                     wire fence. The events of this period are considered in paragraphs 38 to
                     42 below.
                        24. On 21 June 1997, the Parties established the “Thai‑Cambodian
                     Joint Commission on Demarcation for Land Boundary”, entrusting it
                     with the task “of placing markers in order to indicate the land boundary
                     between the two countries”. On 14 June 2000, they concluded a “Memo-
                     randum of Understanding on the Survey and Demarcation of the Land
                     Boundary” (hereinafter the “Memorandum of Understanding”), which
                     provided for the demarcation of the frontier line between the two States
                     and included, in particular, the terms of reference for the work of the
                     Thai‑Cambodian Joint Commission on Demarcation for Land Boundary.
                        25. In 2007, Cambodia requested that the UNESCO World Heritage
                     Committee inscribe the site of the Temple of Preah Vihear on the World
                     Heritage List established under the provisions of the 1972 Convention
                     concerning the Protection of the World Cultural and Natural Heritage
                     (hereinafter the “World Heritage Convention”). To that end, it communi-
                     cated to the Committee, in accordance with the Guidelines for the Imple-
                     mentation of the World Heritage Convention adopted by the Committee,
                     a map depicting the site of the property. Cambodia included on the map
                     what it considered to be the course of the frontier separating it from
                     Thailand, the actual site of the monument and a buffer zone (described in
                     the Committee’s Guidelines as “an area surrounding the nominated prop-
                     erty which has complementary legal and/or customary restrictions placed
                     on its use and development to give an added layer of protection to the

                     16




8 Ord 1050.indb 28                                                                                 25/06/14 13:11

                     294 	             request for interpretation (judgment)

                     property”). According to that map, the entire promontory of Preah
                     Vihear, as well as the hill of Phnom Trap 1 immediately to the west of the
                     promontory, were within Cambodian territory.
                        26. On 17 May 2007, Thailand contested that map by means of an
                     aide‑memoire, which it sent to Cambodia and to the World Heritage
                     Committee, to which it attached its own map showing the international
                     boundary between the two States as following the line drawn on the map
                     attached to the 1962 resolution of the Thai Council of Ministers (see
                     paragraph 22 above).
                        27. On 7 July 2008, the World Heritage Committee decided to inscribe
                     the site of the Temple of Preah Vihear on the World Heritage List, albeit
                     with what the Committee described as “a revised graphic plan of the prop-
                     erty”, which excluded the area disputed between Cambodia and Thailand.
                        28. Following the Temple’s inscription on that List, a number of armed
                     incidents took place in the border area close to the Temple. On 14 Febru-
                     ary 2011, the United Nations Security Council called for a permanent
                     ceasefire to be established and expressed its support for the efforts of the
                     Association of South‑East Asian Nations (“ASEAN”) to find a solution
                     to the conflict. The Chair of ASEAN, Indonesia, was subsequently invited
                     by Cambodia and by Thailand to send observers to the affected border
                     areas so as to avoid further armed clashes. This invitation was welcomed
                     by the Foreign Ministers of ASEAN and their representatives but was
                     not acted upon.

                        29. It is recalled that, on 28 April 2011, Cambodia filed a Request for
                     interpretation of the 1962 Judgment, together with a Request for the indi-
                     cation of provisional measures (see paragraph 1 above). In its Order of
                     18 July 2011 on provisional measures, the Court found that there existed,
                     prima facie, a dispute within the meaning of Article 60 of the Statute and
                     indicated provisional measures which, in particular, required both Parties
                     to withdraw their military personnel from a “provisional demilitarized
                     zone” around the Temple, as defined by the Court (Request for Interpre‑
                     tation of the Judgment of 15 June 1962 in the Case concerning the Temple
                     of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Provi‑
                     sional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 537)
                     (see paragraph 4 above).


                                           II. Jurisdiction and Admissibility

                       30. The Court will first determine whether it has jurisdiction over the
                     Request for interpretation submitted by Cambodia and, if so, whether
                     this Request is admissible.

                       1 In the original proceedings, and in the 1962 Judgment, the spelling used was “Pnom”.

                     However, the spelling “Phnom” is the one generally used today. It has therefore been
                     employed in the present Judgment.

                     17




8 Ord 1050.indb 30                                                                                              25/06/14 13:11

                     295 	           request for interpretation (judgment)

                             1. Jurisdiction of the Court under Article 60 of the Statute
                       31. Cambodia submitted its Request for interpretation pursuant to
                     Article 60 of the Statute of the Court (see paragraph 29 above). That
                     Article provides that
                             “The judgment is final and without appeal. In the event of dispute
                          as to the meaning or scope of the judgment, the Court shall construe
                          it upon the request of any party.”
                     This provision is supplemented by Article 98, paragraph 1, of the Rules
                     of Court, which stipulates that “[i]n the event of dispute as to the mean-
                     ing or scope of a judgment any party may make a request for its interpre-
                     tation . . .”. Further, Article 98, paragraph 2, of the Rules of Court,
                     requires a party to indicate in its request for interpretation “the precise
                     point or points in dispute as to the meaning or scope of the judgment”.
                        32. The Court begins by recalling that “[its] jurisdiction on the basis of
                     Article 60 of the Statute is not preconditioned by the existence of any
                     other basis of jurisdiction as between the parties to the original case” and
                     that “by virtue of Article 60 of the Statute, [the Court] may entertain a
                     request for interpretation provided that there is a ‘dispute as to the mean-
                     ing or scope’ of any judgment rendered by it” (Request for Interpretation
                     of the Judgment of 15 June 1962 in the Case concerning the Temple of
                     Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Provi‑
                     sional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 542,
                     para. 21 ; Request for Interpretation of the Judgment of 31 March 2004 in
                     the Case concerning Avena and Other Mexican Nationals (Mexico v.
                     United States of America) (Mexico v. United States of America), Provi‑
                     sional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 323,
                     paras. 44 and 46 ; and Judgment, I.C.J. Reports 2009, p. 9, paras. 15‑16).
                        33. The Court also recalls that, while the English text of Article 60 uses
                     the term “dispute”, which also appears in the English text of Article 36,
                     paragraph 2, of the Statute, the French text of Article 60 uses the term
                     “contestation”, which has a broader meaning than “différend”, the term
                     used in the French text of Article 36, paragraph 2. The Court further recalls
                     that “a dispute within the meaning of Article 60 of the Statute must be
                     understood as a difference of opinion or views between the parties as to the
                     meaning or scope of a judgment rendered by the Court” (Request for Inter‑
                     pretation of the Judgment of 15 June 1962 in the Case concerning the Temple
                     of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Provi‑
                     sional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 542,
                     para. 22). As the Court has previously confirmed, the existence of a dispute
                     under Article 60 of the Statute “does not require the same criteria to be
                     fulfilled as those determining the existence of a dispute under Article 36,
                     paragraph 2, of the Statute” (ibid. ; see also Interpretation of Judgments
                     Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J.,
                     Series A, No. 13, pp. 10‑12 ; Request for Interpretation of the Judgment of
                     31 March 2004 in the Case concerning Avena and Other Mexican Nationals

                     18




8 Ord 1050.indb 32                                                                                   25/06/14 13:11

                     296 	           request for interpretation (judgment)

                     (Mexico v. United States of America) (Mexico v. United States of Amer‑
                     ica), Provisional Measures, Order of 16 July 2008, I.C.J. Reports 2008,
                     p. 325, para. 53). Furthermore, it is not required that a dispute as to the
                     meaning and scope of a judgment “should have manifested itself in a for-
                     mal way ; . . . it should be sufficient if the two Governments have in fact
                     shown themselves as holding opposite views in regard to the meaning or
                     scope of a judgment of the Court” (Interpretation of Judgments Nos. 7 and
                     8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13,
                     p. 11 ; see also Application for Revision and Interpretation of the Judgment of
                     24 February 1982 in the Case concerning the Continental Shelf (Tunisia/
                     Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jamahiriya), Judgment,
                     I.C.J. Reports 1985, pp. 217‑218, para. 46 ; Request for Interpretation of the
                     Judgment of 31 March 2004 in the Case concerning Avena and Other Mexi-
                     can Nationals (Mexico v. United States of America) (Mexico v. United
                     States of America), Provisional Measures, Order of 16 July 2008,
                     I.C.J. Reports 2008, pp. 325‑326, para. 54).
                        34. In accordance with the jurisprudence of the Court, “a dispute within
                     the meaning of Article 60 of the Statute must relate to the operative clause
                     of the judgment in question and cannot concern the reasons for the judg-
                     ment except in so far as these are inseparable from the operative clause”
                     (Request for Interpretation of the Judgment of 15 June 1962 in the Case con‑
                     cerning the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v.
                     Thailand), Provisional Measures, Order of 18 July 2011, I.C.J. Reports
                     2011 (II), p. 542, para. 23 ; see also Request for Interpretation of the Judg‑
                     ment of 11 June 1998 in the Case concerning the Land and Maritime Bound-
                     ary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
                     Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports 1999 (I),
                     p. 35, para. 10 ; Request for Interpretation of the Judgment of 31 March 2004
                     in the Case concerning Avena and Other Mexican Nationals (Mexico v.
                     United States of America) (Mexico v. United States of America), Provi‑
                     sional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 323, para. 47)
                     or, in the words of the Permanent Court, constitute “a condition essential
                     to the Court’s decision” (Interpretation of Judgments Nos. 7 and 8 (Factory
                     at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 20).
                     That said, “a difference of opinion as to whether a particular point has or
                     has not been decided with binding force also constitutes a case which comes
                     within the terms of Article 60 of the Statute” (Request for Interpretation of
                     the Judgment of 15 June 1962 in the Case concerning the Temple of Preah
                     Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Provisional Mea‑
                     sures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 544, para. 31 ; see
                     also Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judg‑
                     ment No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 11‑12).
                        35. In its Order on provisional measures in the present case, the Court
                     observed that “a difference of opinion or views appears to exist between
                     [the Parties] as to the meaning or scope of the 1962 Judgment” and that
                     “this difference appears to relate” to three specific aspects of that Judg-
                     ment :

                     19




8 Ord 1050.indb 34                                                                                     25/06/14 13:11

                     297 	           request for interpretation (judgment)

                          “in the first place, to the meaning and scope of the phrase ‘vicinity on
                          Cambodian territory’ used in the second paragraph of the operative
                          clause of the Judgment . . . next, to the nature of the obligation imposed
                          on Thailand, in the second paragraph of the operative clause of the
                          Judgment, to ‘withdraw any military or police forces, or other guards
                          or keepers’, and, in particular, to the question of whether this obligation
                          is of a continuing or an instantaneous character ; and . . . finally, to the
                          question of whether the Judgment did or did not recognize with binding
                          force the line shown on the Annex I map as representing the frontier
                          between the two Parties . . .” (Request for Interpretation of the Judgment
                          of 15 June 1962 in the Case concerning the Temple of Preah Vihear
                          (Cambodia v. Thailand) (Cambodia v. Thailand), Provisional Meas‑
                          ures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 544, para. 31.)
                        36. The Court stated, however, that the decision rendered on the
                     Request for the indication of provisional measures “in no way prejudge[d]
                     any question that the Court may have to deal with relating to the Request
                     for interpretation” (ibid., p. 554, para. 68). Accordingly, the Court must
                     at this stage determine whether a dispute indeed exists between the Parties
                     as to the meaning or scope of the operative clause of the 1962 Judgment,
                     and, if so, identify the precise point or points that require interpretation.
                     The Court will address these two questions in turn.

                     A. The existence of a dispute
                        37. Cambodia maintains that the Parties are in dispute as to the mean-
                     ing and scope of the 1962 Judgment, specifically in the following respects :
                     (a) whether the Court in the 1962 Judgment did or did not recognize
                     with binding force the Annex I map line as constituting the frontier
                     between the two Parties in the area of the Temple ; (b) whether or not the
                     meaning and scope of the phrase “situated in territory under the sover-
                     eignty of Cambodia” and the phrase “its vicinity on Cambodian terri-
                     tory” included, respectively, in the first and second paragraphs of the
                     operative clause of the 1962 Judgment, must be understood by reference
                     to the line depicted on the Annex I map which the Court “recognized” as
                     constituting the frontier between the Parties in the area of the Temple ;
                     and (c) whether or not Thailand’s obligation to withdraw from the area
                     of “the Temple [and] its vicinity on Cambodian territory”, deriving from
                     the second paragraph of the operative clause, is of a continuing character.
                        38. Cambodia asserts that this dispute emerged immediately after the
                     1962 Judgment. In particular, Cambodia maintains that, immediately after
                     the 1962 Judgment and throughout the 1960s, it continually protested
                     against Thailand’s unilateral determination, in July 1962, of the “vicinity
                     of the Temple” (as manifested by the barbed wire fence and notices erected
                     by Thailand), and against Thailand’s view that the geographical scope of
                     its obligation to withdraw under the 1962 Judgment was limited to the
                     ruins of the Temple and the ground on which the Temple stood. Cambo-

                     20




8 Ord 1050.indb 36                                                                                       25/06/14 13:11

                     298 	           request for interpretation (judgment)

                      dia emphasizes that in those protests it expressed its view that this unilat-
                     eral determination by Thailand was incompatible with the 1962 Judgment.
                        39. Cambodia acknowledges that it made no protests either during the
                     period of armed conflicts in Cambodia or during the succeeding years
                     when, according to Cambodia, Thailand refrained from imposing its uni-
                     lateral determination of the vicinity of the Temple. Nonetheless, Cambo-
                     dia contends that the dispute between the Parties concerning this issue
                     re‑emerged in 2007‑2008, following Cambodia’s request for the inscrip-
                     tion of the site of the Temple on the UNESCO World Heritage List, and
                     continued until the time of its Request for interpretation. Cambodia
                     argues that this dispute is evidenced by a series of incidents which occurred
                     in the vicinity of the Temple after 2008 and into early 2011, as well as by
                     certain events and statements of the Parties following Cambodia’s request
                     for the inscription of the site of the Temple on the UNESCO World
                     ­Heritage List in 2007. In particular, Cambodia refers to the statements
                      made by each Party in their respective correspondence with the United
                      Nations in the context of Cambodia’s complaint concerning the alleged
                      incursions of Thai forces into Cambodian territory in the area of the
                      Temple.
                        40. For its part, Thailand denies the existence of a dispute within the
                      meaning of Article 60 of the Statute, since the language of the 1962 Judg-
                      ment is clear and in need of no interpretation. Thailand asserts that Cam-
                      bodia accepted (or, at least, did not contest) that Thailand had
                      implemented the 1962 Judgment by withdrawing to the Thai Council of
                      Ministers’ line. According to Thailand, the events and statements relied
                      upon by Cambodia in respect of the period following Cambodia’s request
                      for the inscription of the site of the Temple on the UNESCO World Heri­
                      tage List reflect only an ongoing delimitation dispute between the Parties.
                      Noting that this delimitation dispute was not part of the dispute before
                      the Court in 1962 and that the Court had expressly declined to pronounce
                      upon it in the operative part of the 1962 Judgment, Thailand argues that
                      this issue cannot be brought before the Court today in the context of
                      proceedings under Article 60 of the Statute.

                                                           *
                        41. The Court observes that the events and statements dating from the
                     period immediately following the 1962 Judgment clearly demonstrate that
                     Thailand was of the view that the Court had left the term “vicinity of the
                     Temple” in the second operative paragraph undefined and that Thailand
                     could thus determine unilaterally the limits of that “vicinity”. In particu-
                     lar, this position is reflected in the 1962 resolution of the Thai Council of
                     Ministers which determined the

                          “location of the limit of the vicinity of the [Temple], from which Thai-
                          land has the obligation to withdraw police forces, guards or keepers,

                     21




8 Ord 1050.indb 38                                                                                    25/06/14 13:11

                     299 	          request for interpretation (judgment)

                          on the principle that Cambodia will only obtain the ruins of the [Tem-
                          ple] and the ground on which the Temple stood”.
                        In implementation of this decision, Thailand erected a barbed wire
                     fence on the ground along the line determined by the resolution, and
                     posted signs stating that “the vicinity of the Temple of Preah Vihear does
                     not extend beyond this limit”.
                        42. Contrary to Thailand’s assertions, the record before the Court
                     shows that Cambodia did not accept Thailand’s withdrawal as fully
                     implementing the 1962 Judgment. Rather, Cambodia protested the Thai
                     presence on territory which, according to Cambodia, the 1962 Judgment
                     had recognized as Cambodian. Cambodia also complained that the
                     barbed wire fence erected by Thailand “encroach[ed] fairly significantly”
                     upon that territory in contravention of the Court’s Judgment. In particu-
                     lar, the Ministry of Foreign Affairs of Cambodia in an aide‑memoire
                     issued in November 1962 stated, inter alia, that “this limit [of the Temple
                     zone]”, marked with barbed wire, “was in complete disagreement with the
                     Court’s decision which confirmed the frontier as it appeared on the 1907
                     [Annex I] map”.

                        43. This divergence of views reappeared in the Parties’ correspondence
                     following Cambodia’s request for the inscription of the site of the Temple
                     on the UNESCO World Heritage List in 2007‑2008. For instance, on
                     17 May 2007, the Thai Ministry of Foreign Affairs sent an aide‑memoire
                     to the Cambodian Minister for Foreign Affairs and the World Heritage
                     Committee, objecting to “Cambodia’s nomination file . . . in particular,
                     the delineation of the indicative boundary line, the monumental zone,
                     and the development zone” depicted on the map attached to the file
                     which, in Thailand’s view, implied “the exercise of Cambodian sover-
                     eignty in the area where [the two] countries assert different claims on
                     boundary line”. Thailand further contended that this depiction “cannot
                     in any way prejudice the existing international boundary between Thai-
                     land and Cambodia” as it appeared in Thailand’s own map series L7017.
                     

                        44. On 18 and 19 July 2008, Cambodia sent letters to the President of
                     the Security Council and the President of the General Assembly of the
                     United Nations, stating inter alia that “[o]n 15 July 2008, about 50 Thai
                     soldiers crossed into . . . Cambodia’s territory about 300 metres from the
                     Temple of Preah Vihear”. Cambodia asserted that “[t]aking into account
                     [the 1962 Judgment of the Court], the only map which legally delimits the
                     border in the area of the Temple of Preah Vihear is the ‘Annex I map’
                     based on which the Court made its judgment”.

                       In response, Thailand, in a letter sent on 21 July 2008 to the President
                     of the Security Council, stated inter alia that “the area adjacent to the
                     Temple of Preah Vihear . . . is part of Thailand’s territory” and that

                     22




8 Ord 1050.indb 40                                                                                 25/06/14 13:11

                     300 	           request for interpretation (judgment)

                     “Thailand’s position in this regard is fully consistent with the [1962 Judg-
                     ment], which Thailand has fully and duly implemented”. Thailand further
                     stated that
                             “Cambodia’s territorial claim in this area is based on Cambodia’s
                          unilateral understanding of the said ICJ Judgment that a boundary
                          line was determined by the Court in this Judgment. Thailand contests
                          this unilateral understanding since the ICJ ruled in this case that it
                          did not have jurisdiction over the question of land boundary and did
                          not in any case determine the location of the boundary between Thai-
                          land and Cambodia. . . . Taking into account Article 59 of the Statute
                          of the ICJ and the fact that the issue before the ICJ in this case was
                          limited solely to the question of sovereignty over the region of the
                          Temple of Preah Vihear, the boundary line claimed by Cambodia has
                          no legal status from the Judgment.” (Emphasis added.)

                        45. In the opinion of the Court, these events and statements clearly
                     demonstrate that at the time Cambodia filed its Request for interpret­
                     ation the Parties had a dispute as to the meaning and scope of the
                     1962 Judgment. The Court now turns to the precise subject‑matter of
                     this dispute in order to ascertain whether it falls within the scope of the
                     Court’s jurisdiction under Article 60 of the Statute.

                     B. Subject‑matter of the dispute before the Court
                       46. In its final submissions Cambodia expressed the view that

                         “‘[t]he Temple of Preah Vihear is situated in territory under the sov-
                         ereignty of Cambodia’ (first paragraph of the operative clause), which
                         is the legal consequence of the fact that the Temple is situated on the
                         Cambodian side of the frontier, as that frontier was recognized by the
                         Court in its Judgment. Therefore, the obligation incumbent upon
                         Thailand to ‘withdraw any military or police forces, or other guards
                         or keepers, stationed by her at the Temple, or in its vicinity on Cam-
                         bodian territory’ (second paragraph of the operative clause) is a par-
                         ticular consequence of the general and continuing obligation to respect
                         the integrity of the territory of Cambodia, that territory having been
                         delimited in the area of the Temple and its vicinity by the line of the
                         Annex I map, on which the Judgment of the Court is based.”
                       47. In its final submissions, Thailand requested the Court to adjudge
                     and declare that :
                          “— the Request of the Kingdom of Cambodia asking the Court to
                              interpret the Judgment of 15 June 1962 in the case concerning
                              the Temple of Preah Vihear (Cambodia v. Thailand) under
                             Article 60 of the Statute of the Court does not satisfy the
                             ­conditions laid down in that Article and that, consequently, the

                     23




8 Ord 1050.indb 42                                                                                  25/06/14 13:11

                     301 	           request for interpretation (judgment)

                               Court has no jurisdiction to respond to that Request and/or
                               that the Request is inadmissible ;
                             — in the alternative, that there are no grounds to grant Cambo-
                               dia’s Request to construe the Judgment and that there is no
                               reason to interpret the Judgment of 1962 ; and
                             — to formally declare that the 1962 Judgment does not determine
                               with binding force the boundary line between the Kingdom of
                               Thailand and the Kingdom of Cambodia, nor does it fix the
                               limit of the vicinity of the Temple”.

                                                           *
                         48. The Court observes that both Parties accept that there is a dis-
                     agreement between them as to whether or not the Court, in the 1962 Judg-
                     ment, decided with binding force that the Annex I map line represents the
                     frontier between them in the area of the Temple. The Parties’ divergence
                     of views on this issue is further reflected in their positions expressed in the
                     events and statements analysed above (see paragraphs 41‑44) and clarified
                     in the course of the present proceedings. Contrary to Thailand’s asser-
                     tions concerning the Court’s lack of jurisdiction in this regard, the Court
                     reiterates that “a difference of opinion as to whether a particular point
                     has or has not been decided with binding force also constitutes a case
                     which comes within the terms of Article 60 of the Statute” (see para-
                     graph 34 above).
                         49. Further, the Court considers that the Parties’ positions, expressed
                     during the period following the 1962 Judgment as well as that following
                     Cambodia’s request to have the site of the Temple inscribed on the World
                     Heritage List (see paragraphs 41‑44 above) and in the course of the pres-
                     ent proceedings, also reveal their divergent views as to the meaning and
                     scope of the phrase “vicinity on Cambodian territory” in the second
                     ­operative paragraph of the 1962 Judgment and the relationship between
                      that paragraph and the Court’s finding, in the first operative paragraph,
                      that the Temple is situated in “territory under the sovereignty of Cambo-
                      dia”. Cambodia maintains that the Annex I map line necessarily determines
                      the meaning and scope of the operative clause since the Court’s recognition
                      of that line as representing the frontier between the Parties in the Temple
                      area constituted the “essential” reason underlying its conclusions therein.
                      By contrast, Thailand asserts that the Court’s reasoning concerning the
                      Annex I map line cannot be seen as “essential” and that it is therefore
                      neither necessary nor possible to resort to that reasoning in order to elu-
                      cidate the meaning and scope of the operative clause of the 1962 Judg-
                      ment. Rather, Thailand asserts that the terms “territory” and “vicinity”
                      were not explicitly defined by the Court and should be interpreted as
                      strictly confined to the grounds on which the Temple stands and its imme-
                      diate surroundings — the “Temple area”, as defined by the 1962 resolu-
                      tion of the Thai Council of Ministers.


                     24




8 Ord 1050.indb 44                                                                                     25/06/14 13:11

                     302 	           request for interpretation (judgment)

                       50. Finally, the Court turns to the contention that the Parties disagree
                     about the nature of Thailand’s obligation to withdraw from “the Temple
                     [and] its vicinity on Cambodian territory”, deriving from the second para-
                     graph of the operative clause of the 1962 Judgment. The correspondence
                     of the Parties surrounding the inscription of the site of the Temple on the
                     World Heritage List, and the armed clashes that took place in the border
                     area close to the Temple (see paragraph 28 above), reveal that the Parties
                     disagreed, prior to the filing of Cambodia’s Request for interpretation,
                     about where Thai personnel could lawfully be located in the light of the
                     1962 Judgment. That difference of views has been confirmed by the writ-
                     ten and oral arguments of the Parties in the present proceedings.

                        51. According to Cambodia, Thailand’s obligation to withdraw relates
                     to an area which the Judgment had placed under Cambodia’s sovereignty
                     and must consequently be understood as having a continuing character,
                     in line with the general principle of respect for territorial sovereignty and
                     integrity of States. Thus, in its final submissions, Cambodia claims that
                     Thailand’s obligation to withdraw “is a particular consequence of the
                     general and continuing obligation to respect the integrity of the territory
                     of Cambodia” (see paragraph 13 above). Thailand accepts that it has a
                     “general and continuing obligation” under international law to respect
                     the sovereignty and territorial integrity of Cambodia. However, it rejects
                     Cambodia’s assertion that “the obligation to withdraw as specified in the
                     [1962] Judgment has the same character”. Rather, Thailand maintains
                     that this latter obligation applied to its relations with Cambodia only “in
                     respect of one place at one time” and that it fully discharged that obliga-
                     tion once it withdrew from the vicinity of the Temple in accordance with
                     the 1962 resolution of the Thai Council of Ministers.
                        52. In the light of the above considerations, the Court concludes that
                     the dispute between the Parties as to the meaning and scope of the
                     1962 Judgment relates to three specific aspects thereof. First, there is a
                     dispute over whether the 1962 Judgment did or did not decide with bind-
                     ing force that the line depicted on the Annex I map constitutes the fron-
                     tier between the Parties in the area of the Temple. Secondly, there is a
                     closely related dispute concerning the meaning and scope of the phrase
                     “vicinity on Cambodian territory”, referred to in the second operative
                     paragraph of the 1962 Judgment, a paragraph which the Court stated was
                     a consequence of the finding, in the first operative paragraph, that the
                     Temple is situated in “territory under the sovereignty of Cambodia”.
                     Lastly, there is a dispute regarding the nature of Thailand’s obligation to
                     withdraw imposed by the second paragraph of the operative part.


                             2. Admissibility of Cambodia’s Request for Interpretation
                       53. Thailand maintains that Cambodia’s Request for interpretation is
                     inadmissible since its real purpose is not to obtain the Court’s interpret­

                     25




8 Ord 1050.indb 46                                                                                   25/06/14 13:11

                     303 	           request for interpretation (judgment)

                     ation of the 1962 Judgment but, rather, to obtain the Court’s ruling on
                     the Parties’ delimitation dispute in the area of the Temple by having the
                     Court recognize with binding force that the Annex I map line constitutes
                     their common frontier in that area. Thailand recalls that the Court explic-
                     itly refused to pronounce on the Parties’ common frontier in the Temple
                     area in 1962 and asserts that it is therefore barred from determining this
                     question now, through the interpretation of the 1962 Judgment.

                        54. Cambodia insists that it is not requesting the Court to delimit any
                     boundary between the Parties on the basis of the Annex I map. Rather, it
                     is “merely asking the Court to explain the findings that it reached in its
                     1962 Judgment . . . in particular as regards the relationship between those
                     findings and the meaning and scope of the dispositif of the Judgment”.


                                                          *
                        55. The Court recalls that the process of interpretation is premised
                     upon the “primacy of the principle of res judicata” which “must be main-
                     tained” (Request for Interpretation of the Judgment of 11 June 1998 in the
                     Case concerning the Land and Maritime Boundary between Cameroon
                     and Nigeria (Cameroon v. Nigeria), Preliminary Objections (Nigeria v.
                     Cameroon), Judgment, I.C.J. Reports 1999 (I), pp. 36‑37, para. 12).
                     Accordingly, as the Court has previously held :
                          “[t]he real purpose of the request must be to obtain an interpretation
                          of the judgment. This signifies that its object must be solely to obtain
                          clarification of the meaning and the scope of what the Court has
                          decided with binding force, and not to obtain an answer to questions
                          not so decided. Any other construction of Article 60 of the Statute
                          would nullify the provision of the article that the judgment is final
                          and without appeal.” (Request for Interpretation of the Judgment of
                          20 November 1950 in the Asylum Case (Colombia v. Peru), Judgment,
                          I.C.J. Reports 1950, p. 402 ; Request for Interpretation of the Judgment
                          of 11 June 1998 in the Case concerning the Land and Maritime Bound-
                          ary between Cameroon and Nigeria (Cameroon v. Nigeria), Prelim­
                          inary Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports
                          1999 (I), pp. 36‑37, para. 12.)
                        56. Having regard to the Parties’ divergent views over the meaning and
                     scope of the 1962 Judgment, identified above (see paragraph 52), the
                     Court considers that there is a need for the interpretation of the second
                     operative paragraph of the 1962 Judgment and of the legal effect of what
                     the Court said regarding the Annex I map line. Within these limits, Cam-
                     bodia’s Request is admissible. Nevertheless, in line with the Court’s previ-
                     ous observation on this matter, in as far as Cambodia’s Request for
                     interpretation “may go further, and seek ‘to obtain an answer to ques-
                     tions not [decided with binding force]’, or to achieve a revision of the

                     26




8 Ord 1050.indb 48                                                                                   25/06/14 13:11

                     304 	           request for interpretation (judgment)

                     Judgment, no effect can be given to it” (Application for Revision and Inter‑
                     pretation of the Judgment of 24 February 1982 in the Case concerning the
                     Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan
                     Arab Jamahiriya), Judgment, I.C.J. Reports 1985, p. 223, para. 56).

                                                   3. Conclusion
                       57. In the light of the foregoing, the Court concludes that a dispute
                     exists between the Parties as to the meaning and scope of the 1962 Judg-
                     ment pursuant to Article 60 of the Statute. Accordingly, the Court has
                     jurisdiction to entertain Cambodia’s Request for interpretation of the
                     1962 Judgment, and the Request is admissible.


                                 III. The Interpretation of the 1962 Judgment

                       58. The Court now turns to the interpretation of the 1962 Judgment.

                                             1. Positions of the Parties
                        59. Cambodia maintains that the first and second operative paragraphs
                     of the Judgment are “symbiotically linked” : in the first paragraph, the
                     Court held that the Temple was “situated in territory under the sover-
                     eignty of Cambodia”, while in the second paragraph it found, in
                     consequence, that Thailand was required to withdraw the personnel
                     which it had stationed “at the Temple, or in its vicinity on Cambodian
                     territory”. According to Cambodia, the requirement to withdraw, in the
                     second operative paragraph, can only be understood as a requirement
                     that Thailand should withdraw the personnel from the Temple, and the
                     Cambodian territory in its vicinity, to Thai territory and that the Cambo-
                     dian territory referred to in the second operative paragraph coincides
                     with the territory identified as being under Cambodian sovereignty in the
                     first operative paragraph. In Cambodia’s view, the obligation to with-
                     draw has a continuing character, in the sense that the requirement that
                     Thailand withdraw its forces implied an obligation not to return them at
                     any future time to the Cambodian territory identified in the Judgment.

                       60. For Cambodia, these findings in the operative part are the conse-
                     quence of the Court’s determination, in the reasoning of the 1962 Judg-
                     ment, that the Annex I map line constituted the frontier between the
                     Parties in the region of the Temple (see paragraph 20 above). Cambodia
                     maintains that this part of the reasoning stated a condition essential for
                     the findings contained in the operative part of the 1962 Judgment and
                     thus has binding force. Accordingly, the area of territory to which the
                     Court referred, in the first operative paragraph, and from which, in the
                     second operative paragraph, it required Thailand to withdraw, extended
                     beyond the confines of the Temple itself and included all of the land in

                     27




8 Ord 1050.indb 50                                                                                  25/06/14 13:11

                     305 	          request for interpretation (judgment)

                     the disputed area up to the Annex I map line. Cambodia considers that
                     this area encompasses the whole promontory of Preah Vihear and the hill
                     of Phnom Trap as far north as the Annex I map line. Cambodia rejects
                     the Thai Council of Ministers’ line (see paragraph 22 above) as a unilat-
                     eral action which ran counter to the reasoning of the 1962 Judgment.
                     According to Cambodia, the practice of the Parties since 1962 has no
                     relevance for the interpretation of the 1962 Judgment, although it denies
                     that its conduct amounted to acceptance of Thailand’s interpretation of
                     the 1962 Judgment. Cambodia maintains that the Memorandum of
                     Understanding deals only with the demarcation of the frontier, thereby
                     implying that delimitation of the frontier has already occurred.
                        61. Thailand maintains that the dispute which was before the Court in
                     1962 concerned territorial sovereignty, not delimitation of a frontier, and
                     that the 1962 Judgment decided only that the Temple fell under the sov-
                     ereignty of Cambodia. The Annex I map was significant only as evidence
                     of whether the Temple lay in Cambodian territory and did not serve the
                     purpose of defining the boundary, a task which had to be carried out by
                     agreement between the Parties. In Thailand’s view, it would have been
                     contrary to the principle non ultra petita for the Court to have ruled upon
                     the boundary line, since Cambodia had not included any request for a
                     ruling on the map in its original submissions and the Court had declined
                     to entertain the new submissions which Cambodia had advanced at the
                     end of the oral proceedings.
                        62. Thailand also argues that more than one version of the Annex I
                     map is in existence and that the different versions contain important dis-
                     crepancies. In addition, Thailand claims that there are important deficien-
                     cies in the Annex I map, including topographical and positioning errors,
                     that it is imprecise and that it departs in significant respects from the
                     watershed line stipulated in the 1904 Treaty. According to Thailand, it
                     would be impossible to transpose the Annex I map line onto a modern
                     map without more information.
                        63. In any case, Thailand contends, the Annex I map was only one of
                     the reasons on which the Judgment was based, since the Court also relied
                     upon entirely distinct grounds, in particular, the visit to the Temple in
                     1930 by Prince Damrong of Thailand, which the Court described as
                     “­significant” and considered to be recognition by Thailand of the sover-
                     eignty of Cambodia (then a protectorate of France) over the Temple
                     (I.C.J. Reports 1962, pp. 30‑31). Thailand concludes that the 1962 Judg-
                     ment decided only that Cambodia had sovereignty over the small parcel
                     of land on which the ruins of the Temple are located, the area which was
                     later depicted on the map attached to the 1962 resolution of the Thai
                     Council of Ministers. According to Thailand, the Judgment did not deal
                     with sovereignty over the remainder of the Preah Vihear promontory or
                     the hill of Phnom Trap.

                       64. Thailand denies that the obligation to withdraw in the second
                     operative paragraph of the 1962 Judgment has a continuing character, in

                     28




8 Ord 1050.indb 52                                                                                 25/06/14 13:11

                     306 	           request for interpretation (judgment)

                     the sense suggested by Cambodia. Thailand argues that it discharged its
                     obligation when it withdrew its personnel behind the Council of Minis-
                     ters’ line and that Cambodia accepted that line when Prince Sihanouk
                     visited the Temple in 1963 (see paragraph 23 above). Thereafter, the obli-
                     gation not to enter Cambodian territory was derived not from the 1962
                     Judgment but from the duty, arising under general international law, of
                     one State to respect the territorial integrity of another.

                        65. Thailand concludes that the delimitation of the frontier in the rele-
                     vant area remains to be accomplished and that the Memorandum of Under-
                     standing provides the mechanism for the Parties to undertake that task.

                              2. The Role of the Court under Article 60 of the Statute
                        66. The Court begins by recalling that its role under Article 60 of the
                     Statute is to clarify the meaning and scope of what the Court decided in the
                     judgment which it is requested to interpret (Request for Interpretation of the
                     Judgment of 20 November 1950 in the Asylum Case (Colombia v. Peru),
                     Judgment, I.C.J. Reports 1950, p. 402). Accordingly, the Court must keep
                     strictly within the limits of the original judgment and cannot question mat-
                     ters that were settled therein with binding force, nor can it provide answers
                     to questions the Court did not decide in the original judgment.
                        67. While the existence of a dispute between the parties regarding the
                     original judgment is a prerequisite for interpretation under Article 60 of
                     the Statute, the way in which that dispute is formulated by one or both of
                     the parties is not binding on the Court. As the Permanent Court of Inter-
                     national Justice explained :
                          “the Court does not consider itself as bound simply to reply ‘yes’ or
                          ‘no’ to the propositions formulated in the submissions of [the Appli-
                          cant]. It adopts this attitude because, for the purpose of the interpret­
                          ation of a judgment, it cannot be bound by formulae chosen by the
                          Parties concerned, but must be able to take an unhampered decision.”
                          (Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judg‑
                          ment No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 15‑16.)
                        68. In determining the meaning and scope of the operative clause of
                     the original Judgment, the Court, in accordance with its practice, will
                     have regard to the reasoning of that Judgment to the extent that it sheds
                     light on the proper interpretation of the operative clause.
                        69. The pleadings and the record of the oral proceedings in 1962 are
                     also relevant to the interpretation of the Judgment, as they show what
                     evidence was, or was not, before the Court and how the issues before it
                     were formulated by each Party.

                       70. Thailand argues that the principle of non ultra petita precluded the
                     Court from going beyond the submissions of the Parties and that the
                     1962 Judgment must be interpreted accordingly.

                     29




8 Ord 1050.indb 54                                                                                    25/06/14 13:11

                     307 	           request for interpretation (judgment)

                        71. The principle of non ultra petita is well established in the jurispru-
                     dence of the Court (Request for Interpretation of the Judgment of
                     20 November 1950 in the Asylum Case (Colombia v. Peru), Judgment,
                     I.C.J. Reports 1950, p. 402 ; Arrest Warrant of 11 April 2000 (Democratic
                     Republic of the Congo v. Belgium), Judgment, I.C.J. Reports 2002,
                     pp. 18‑19, para. 43) and is one reason why the claims contained in the
                     final submissions of the Parties in the original case are of relevance in
                     interpreting the 1962 Judgment. Nevertheless, that principle cannot jus-
                     tify an interpretation which runs counter to the terms of the 1962 Judg-
                     ment. The Court in 1962 necessarily made an assessment of the scope of
                     the petitum before it ; Article 60 of the Statute does not give the Court the
                     power today to substitute a different assessment for that made at the time
                     of the Judgment.
                        72. Cambodia suggests that the headnote to the 1962 Judgment dem-
                     onstrated that the Judgment determined the course of the frontier in the
                     relevant area.
                        73. Under Article 95, paragraph 1, of the Rules of Court (Article 74,
                     paragraph 1, of the Rules of Court of 1946 applicable in 1962), the head-
                     note is not one of the elements of the Judgment and it does not form part
                     thereof. Moreover, the purpose of the headnote is only to give the reader
                     a general indication of the points examined in a judgment ; it does not
                     constitute an authoritative summary of what the Court has actually
                     decided. The Court does not consider that the headnote to the 1962 Judg-
                     ment assists in resolving the questions of interpretation raised in the pres-
                     ent proceedings.
                        74. Thailand makes extensive reference to the conduct of the Parties
                     between 15 June 1962, when the Judgment was delivered, and 2007‑2008,
                     when the present dispute may be said to have crystallized. The principal
                     purpose for which Thailand refers to that conduct is in connection with
                     its argument that there is no dispute, within the meaning of Article 60,
                     between the Parties, an issue to which that conduct is of course relevant
                     (see paragraphs 38‑45 above). However, Thailand suggests that this con-
                     duct is also relevant to the interpretation of the Judgment.

                        75. A judgment of the Court cannot be equated to a treaty, an instru-
                     ment which derives its binding force and content from the consent of the
                     contracting States and the interpretation of which may be affected by the
                     subsequent conduct of those States, as provided by the principle stated in
                     Article 31, paragraph 3 (b), of the 1969 Vienna Convention on the Law
                     of Treaties. A judgment of the Court derives its binding force from the
                     Statute of the Court and the interpretation of a judgment is a matter of
                     ascertaining what the Court decided, not what the parties subsequently
                     believed it had decided. The meaning and scope of a judgment of the
                     Court cannot, therefore, be affected by conduct of the parties occurring
                     after that judgment has been given.
                        More generally, as the Permanent Court of International Justice made
                     clear,

                     30




8 Ord 1050.indb 56                                                                                   25/06/14 13:11

                     308 	           request for interpretation (judgment)

                          “the Court, when giving an interpretation, refrains from any exami-
                          nation of facts other than those which it has considered in the judg-
                          ment under interpretation, and consequently all facts subsequent to
                          that judgment” (Interpretation of Judgments Nos. 7 and 8 (Factory at
                          Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 21).

                                  3. The Principal Features of the 1962 Judgment
                        76. Three features of the 1962 Judgment stand out when that Judg-
                     ment is read in the light of the considerations set out above. First, the
                     Court considered that it was dealing with a dispute regarding territorial
                     sovereignty over the area in which the Temple was located and that it was
                     not engaged in delimiting the frontier. Thus, the Court, referring back to
                     its 1961 Judgment on Preliminary Objections (Temple of Preah Vihear
                     (Cambodia v. Thailand), I.C.J. Reports 1961, p. 22, quoted in para-
                     graph 17 above), defined the matter before it in the following terms :
                             “Accordingly, the subject of the dispute submitted to the Court is
                          confined to a difference of view about sovereignty over the region of
                          the Temple of Preah Vihear. To decide this question of territorial
                          sovereignty, the Court must have regard to the frontier line between
                          the two States in this sector. Maps have been submitted to it and
                          various considerations have been advanced in this connection. The
                          Court will have regard to each of these only to such extent as it may
                          find in them reasons for the decision it has to give in order to settle
                          the sole dispute submitted to it, the subject of which has just been
                          stated.” (I.C.J. Reports 1962, p. 14.)
                     This characterization of the dispute as one regarding sovereignty over a
                     defined area of territory, rather than boundary delimitation, is also evi-
                     dent in the Court’s decision that :
                          “Cambodia’s first and second Submissions, calling for pronounce-
                          ments on the legal status of the Annex I map and on the frontier line
                          in the disputed region, can be entertained only to the extent that they
                          give expression to grounds, and not as claims to be dealt with in the
                          operative provisions of the Judgment” (ibid., p. 36).
                     No mention was made of either the Annex I map or the location of the
                     frontier in the operative part. No map was attached to the Judgment, nor
                     did the Court make any comment on the difficulties of transposition of
                     the Annex I map line, a matter which had been discussed by the Parties
                     during the 1962 proceedings and which would have been of obvious
                     importance in a judgment on delimitation of the frontier.

                        77. Secondly, however, the Annex I map played a central role in the
                     reasoning of the Court. After reviewing the history of the map and its
                     relationship with the 1904 Treaty, the Court stated :


                     31




8 Ord 1050.indb 58                                                                                  25/06/14 13:11

                     309 	           request for interpretation (judgment)

                             “The real question, therefore, which is the essential one in this case,
                          is whether the Parties did adopt the Annex I map, and the line indi-
                          cated on it, as representing the outcome of the work of delimitation
                          of the frontier in the region of Preah Vihear, thereby conferring on it
                          a binding character.” (I.C.J. Reports 1962, p. 22.)
                     It then considered the conduct of the Parties with regard to the map and
                     other practice, including the visit of Prince Damrong to the Temple in
                     1930, when he was received by the French authorities. Although the
                     Court considered that the circumstances of Prince Damrong’s visit were
                     such as to amount to “a tacit recognition by Siam of the sovereignty of
                     Cambodia (under French Protectorate) over Preah Vihear” (ibid., p. 31),
                     that incident, together with Thailand’s other conduct subsequent to
                     1908‑1909, was treated primarily as confirmation of the earlier acceptance
                     by Thailand of the Annex I map line. The Court stated :

                             “Even if there were any doubt as to Siam’s acceptance of the map
                          in 1908, and hence of the frontier indicated thereon, the Court would
                          consider, in the light of subsequent course of events, that Thailand is
                          now precluded by her conduct from asserting that she did not accept
                          it . . .
                             The Court however considers that Thailand in 1908‑1909 did accept
                          the Annex I map as representing the outcome of the work of delimi-
                          tation, and hence recognized the line on that map as being the frontier
                          line, the effect of which is to situate Preah Vihear in Cambodian ter-
                          ritory. The Court considers further that, looked at as a whole, Thai-
                          land’s subsequent conduct confirms and bears out her original
                          acceptance, and that Thailand’s acts on the ground do not suffice to
                          negative this. Both Parties, by their conduct, recognized the line and
                          thereby in effect agreed to regard it as being the frontier line.” (Ibid.,
                          pp. 32‑33.)

                     The Court went on to state that “the acceptance of the Annex I map by
                     the Parties caused the map to enter the treaty settlement and to become
                     an integral part of it” (ibid., p. 33) and concluded that it “therefore, feels
                     bound, as a matter of treaty interpretation, to pronounce in favour of the
                     line as mapped in the disputed area” (ibid., p. 35).

                       78. Thirdly, in defining the dispute before it (in the passage quoted in
                     paragraph 76 above), the Court made clear that it was concerned only
                     with sovereignty in the “region of the Temple of Preah Vihear”.

                       That this region comprised only a small area is apparent from the 1962
                     proceedings. Thus, counsel for Cambodia stated :
                            “As I shall have occasion to remind the Court more than once, the
                          area in dispute in these proceedings is very small indeed. A variation

                     32




8 Ord 1050.indb 60                                                                                     25/06/14 13:11

                     310 	           request for interpretation (judgment)

                          of half a mile, or even less, would place the Temple wholly on one
                          side or the other of the frontier.” (I.C.J. Pleadings, Temple of Preah
                          Vihear (Cambodia v. Thailand), Vol. II, p. 145.)
                     Later in the hearings, counsel for Cambodia observed that “the Court
                     and counsel will have spent pretty much the entire month of March dis-
                     cussing an area of land hardly a kilometre in breadth” (ibid., Vol. II,
                     p. 464) and subsequently referred to “a frontier area of less than two or
                     three square kilometres” (ibid., Vol. II, p. 473). These statements were not
                     contradicted during the 1962 proceedings.
                        The Judgment shows that the Court considered that the disputed area
                     was a small one. Immediately after the passage in which it defined the
                     dispute as one regarding sovereignty over the region of the Temple, the
                     Court described that region in the following terms :
                            “The Temple of Preah Vihear . . . stands on a promontory of the
                          same name, belonging to the eastern sector of the Dangrek range of
                          mountains which, in a general way, constitutes the boundary between
                          the two countries in this region — Cambodia to the south and Thai-
                          land to the north. Considerable portions of this range consist of a
                          high cliff‑like escarpment rising abruptly above the Cambodian plain.
                          This is the situation at Preah Vihear itself, where the main Temple
                          buildings stand in the apex of a triangular piece of high ground jutting
                          out into the plain.” (I.C.J. Reports 1962, p. 15.)

                     While the Annex I map deals with a part of the frontier region more than
                     100 km in extent, the Court made clear that it had to pronounce upon it
                     only “in the disputed area” (ibid., p. 35).


                                    4. The Operative Part of the 1962 Judgment
                       79. In the light of these elements in the reasoning of the 1962 Judg-
                     ment, the Court will now turn to the operative part of that Judgment, the
                     text of which is reproduced in paragraph 21 above. The findings set out
                     in the second and third paragraphs are expressly stated to be conse-
                     quences following from the decision in the first operative paragraph. It
                     follows that the three operative paragraphs have to be considered as a
                     whole ; the task of ascertaining their meaning and scope cannot be reduced
                     to an exercise of construing individual words or phrases in isolation.


                     A. The first operative paragraph
                       80. The Court considers that the meaning of the first operative para-
                     graph is clear. In that paragraph, the Court ruled on Cambodia’s princi-
                     pal claim by finding that the Temple was situated in territory under the

                     33




8 Ord 1050.indb 62                                                                                   25/06/14 13:11

                     311 	           request for interpretation (judgment)

                     sovereignty of Cambodia. It will, however, be necessary to return to the
                     scope of this paragraph once the Court has examined the second and
                     third operative paragraphs.

                     B. The second operative paragraph
                        81. The principal dispute between the Parties concerns the second
                     operative paragraph. In that paragraph, the Court required, as a conse-
                     quence of the decision in the first operative paragraph, the withdrawal of
                     Thai military or police forces, or other guards or keepers “stationed by
                     her at the Temple, or in its vicinity on Cambodian territory”. The second
                     operative paragraph did not indicate expressly the Cambodian territory
                     from which Thailand was required to withdraw its personnel, nor did it
                     state to where those personnel had to be withdrawn. The only context in
                     which the paragraph refers to an area of territory — “the Temple, or its
                     vicinity on Cambodian territory” — was in indicating which of its per-
                     sonnel Thailand was under an obligation to withdraw, namely those
                     whom it had stationed in that area.
                        82. During the hearings in the present proceedings, a Member of the
                     Court put the following question to the Parties :
                             “What is the precise territorial extent that each of the Parties con-
                          siders as the ‘vicinity’ of the Temple of Preah Vihear ‘on Cambodian
                          territory’ referred to in the second paragraph of the dispositif of the
                          Court’s Judgment of 1962 ?”
                     and requested that each Party provide a set of geographical co‑ordinates
                     or refer to one of the maps produced in the 1962 proceedings.

                        83. In its response, Cambodia maintained that “the Court’s use of the
                     term ‘vicinity’ can best be appreciated in the light of the overlap between
                     the Annex I map line and the watershed line proposed by the Thai experts
                     in the original proceedings”. As indicated on the map annexed to Cambo-
                     dia’s response, the area between these two lines includes the entirety of
                     the promontory of Preah Vihear and the hill of Phnom Trap. The Annex I
                     map line is shown as the northern limit of this area. The western and
                     eastern limits of the area identified by Cambodia consist of the points
                     where the Annex I map line and the watershed line advocated by Thai-
                     land intersect. Cambodia accepts Thailand’s estimate that this area
                     ­measures approximately 4.6 square kilometres.
                      


                        84. Thailand responded to the question by stating that “[i]n 1962, the
                     ‘vicinity’ of the Temple was identified by the Council of Ministers for the
                     purposes of the withdrawal of the Thai troops who were stationed there”.
                     The 1962 resolution of the Thai Council of Ministers was based upon a
                     report, which outlined two possible methods for determining the extent of

                     34




8 Ord 1050.indb 64                                                                                   25/06/14 13:11

                     312 	             request for interpretation (judgment)

                     the “vicinity [of the Temple] on Cambodian territory”. The resolution
                     chose the second of these methods, which involved confining the Temple
                     within an area bounded, to the south and east, by the escarpment and, to
                     the west, north and north‑east, by a line close to the Temple. That line
                     (referred to in paragraph 22, above, as the “Thai Council of Ministers’
                     line”) consisted of three segments. The first segment began at the
                     south‑western part of the escarpment and ran north in a straight line,
                     parallel to, and a few metres to the west of, the Temple buildings, until it
                     reached a point a few metres north of the most northern part of the Tem-
                     ple buildings. The second segment ran east from this point in a straight
                     line until it reached a point just north of the eastern extreme of this part
                     of the Temple. The third segment ran south‑east from that point, broadly
                     following the course of a feature known as the Broken Stairway (which
                     was described in the report as falling within the vicinity of the Temple)
                     until it reached the eastern escarpment. The report estimated the area
                     enclosed within these limits as approximately 0.25 square kilometres. Fol-
                     lowing the adoption of the resolution, Thailand erected a barbed wire
                     fence along the Council of Ministers’ line and put up signs stating that
                     “the vicinity of the Temple of Preah Vihear does not extend beyond this
                     limit”.



                       85. Since the second operative paragraph of the 1962 Judgment
                     required Thailand to withdraw “any [of its] military or police forces, or
                     other guards or keepers, stationed by her at the Temple, or in its vicinity
                     on Cambodian territory”, the Court considers that it must begin by
                     examining the evidence that was before the Court in 1962 regarding the
                     locations at which such Thai personnel were stationed.

                       86. The only such evidence was given by Professor Ackermann, who
                     was called by Thailand as an expert and witness and who had visited the
                     Temple for several days in July 1961 in the course of preparing a report
                     to be submitted in the proceedings. Under cross‑examination by counsel
                     for Cambodia, Professor Ackermann testified that, during that visit, the
                     only people he had seen at the Preah Vihear promontory were a detach-
                     ment of Thai frontier police and one Temple guard. He stated that the
                     police had been stationed in blockhouses at a camp located to the
                     north‑east of the Temple, while the guard had lived in a separate house a
                     short distance to the west of the police camp (I.C.J. Pleadings, Temple of
                     Preah Vihear (Cambodia v. Thailand), Vol. II, pp. 401‑402) 2.



                        2 Professor Ackermann indicated these locations on a map shown to the Court. A copy

                     of the map, entitled “Annex 85 (d)”, is enclosed at the end of Volume II of I.C.J. Plead­
                     ings, Temple of Preah Vihear (Cambodia v. Thailand).

                     35




8 Ord 1050.indb 66                                                                                               25/06/14 13:11

                     313 	           request for interpretation (judgment)

                        87. The location of the police station was subsequently confirmed by
                     counsel for Thailand, according to whom the police camp was located
                     south of the Annex I map line but north of a line which Cambodia main-
                     tained was the watershed line (I.C.J. Pleadings, Temple of Preah Vihear
                     (Cambodia v. Thailand), Vol. II, p. 559). During the 1962 proceedings,
                     Cambodia had advanced an alternative argument that if, contrary to its
                     primary position, the boundary was required to follow the watershed
                     rather than the Annex I map line, then it was this Cambodian line which
                     represented the watershed and not the watershed line advocated by Thai-
                     land (to which reference has already been made). In the event, the Court
                     found that it was unnecessary to consider the location of the watershed in
                     the area of the Temple (Judgment, I.C.J. Reports 1962, p. 35). Neverthe-
                     less, the reference to that line in the speech by counsel for Thailand is
                     significant, because, as Thailand has stated in the current proceedings, the
                     Thai Council of Ministers’ line follows a course very close to that of the
                     watershed line advanced by Cambodia in 1962. It is apparent, therefore,
                     that the Thai police detachment was stationed at a location north of the
                     line subsequently drawn by the 1962 resolution of the Thai Council of
                     Ministers and thus outside what Thailand considers to be the “vicinity [of
                     the Temple] on Cambodian territory”.


                        88. When the Court required Thailand to withdraw military or police
                     forces, guards or keepers which it had stationed in the Temple, or in the
                     vicinity of the Temple on Cambodian territory, it must have intended that
                     obligation to apply to the police detachment referred to by Professor Ack-
                     ermann, since, except for the solitary Temple guard (who seems to have
                     been living near the police camp), there was no evidence of the presence
                     of any other Thai personnel anywhere near the Temple. Accordingly, the
                     term “vicinity on Cambodian territory” has to be construed as extending
                     at least to the area where the police detachment was stationed at the time
                     of the original proceedings. Since that area lies north of the Thai Council
                     of Ministers’ line, that line cannot represent the correct interpretation
                     of the territorial scope of the second operative paragraph as Thailand
                     ­contends.

                        89. That conclusion is confirmed by a number of other factors. As the
                     Court emphasized in its description of the area around the Temple (ibid.,
                     p. 15), the Temple is located on an easily identifiable geographical feature.
                     This feature is a promontory. In the east, south and south‑west, the prom-
                     ontory descends by a steep escarpment to the Cambodian plain. In the west
                     and north‑west, the ground drops into what Professor Ackermann described
                     in his evidence as a “valley . . . between the Pnom Trap mountain and the
                     Phra Viharn mountain” (I.C.J. Pleadings, Temple of Preah Vihear (Cambo‑
                     dia v. Thailand), Vol. II, p. 385). It is through this valley that access to the
                     Temple from the Cambodian plain can most easily be obtained. The hill of
                     Phnom Trap rises from the western side of this valley. A natural under-

                     36




8 Ord 1050.indb 68                                                                                      25/06/14 13:11

                     314 	           request for interpretation (judgment)

                     standing of the concept of the “vicinity” of the Temple would extend to the
                     entirety of the Preah Vihear promontory.
                        90. Furthermore, the Court’s reasoning regarding the significance of
                     the Annex I map (considered in paragraph 77 above) shows that the
                     Court considered that Cambodia’s territory extended in the north as far
                     as, but no farther than, the Annex I map line. Although Professor Acker-
                     mann did not give any estimate of the distances between the various
                     places on the promontory to which he referred in his evidence, it is clear
                     that, for example, the police post which he identified was only a very
                     short distance to the south of the nearest point on the Annex I map line.

                         91. The Court was therefore dealing with a small area with clearly
                     defined geographical limits to the east, south, west and north‑west, and
                     bounded in the north by what the Court had stated in its reasoning was
                     the limit of Cambodian territory. In these circumstances, the Court
                     ­considers that the territorial scope of the second operative paragraph
                      must be construed as extending to the whole of the promontory, rather
                      than being confined to the part of it chosen by the Thai Council of Min-
                      isters in 1962.
                         92. Turning to the position of Cambodia, the Court is also unable to
                      accept its interpretation of “vicinity”. In its answer to the question put by
                      a Member of the Court (see paragraph 83 above), Cambodia maintained
                      that the vicinity includes not only the promontory of Preah Vihear but
                      also the hill of Phnom Trap. There are several reasons why the Court
                      considers that this is not the correct interpretation of the second operative
                      paragraph.
                         93. First, Phnom Trap and the promontory of Preah Vihear are d     ­ istinct
                      geographical features which are clearly shown as separate on the maps
                      used in the 1962 proceedings and, in particular, on the Annex I map,
                      which was the only map to which the Court made more than passing
                      reference in the Judgment.
                         94. Secondly, there are certain indications in the record of the 1962
                      proceedings that Cambodia did not treat Phnom Trap as falling within
                      the “region of the Temple” or “Temple area” (the terms used by the
                      Court in defining the scope of the dispute before it). Thus, a former Cam-
                      bodian provincial governor, Mr. Suon Bonn, who was called as a witness
                      by Cambodia, testified that Preah Vihear had formed part of his province
                      (I.C.J. Pleadings, Temple of Preah Vihear (Cambodia v. Thailand),
                      Vol. II, p. 333), but that he thought that Phnom Trap belonged to a
                      neighbouring province (ibid., p. 434). Moreover, as explained in para-
                      graph 78 above, in referring to the area with which the Court was con-
                      cerned, counsel for Cambodia spoke of its dimensions in terms which
                      would be too small to encompass, at the same time, Phnom Trap as well
                      as the promontory of Preah Vihear (ibid., pp. 464 and 473). He also stated
                      that Phnom Trap was not part of the “crucial area” with which the Court
                      was concerned (ibid., p. 465).


                     37




8 Ord 1050.indb 70                                                                                      25/06/14 13:11

                     315 	           request for interpretation (judgment)

                       95. Thirdly, there was no evidence before the Court of any Thai mili-
                     tary or police presence on Phnom Trap in 1962 and no suggestion that
                     Phnom Trap was relevant to Cambodia’s claim that Thailand should be
                     required to withdraw its forces.

                        96. Lastly, Cambodia’s interpretation depends upon identifying the
                     location of the points at which the Annex I map line intersects with the
                     watershed line advocated by Thailand. Yet, in the 1962 Judgment,
                     the Court made clear that it was not concerned with the location of the
                     watershed and did not decide where the watershed lay (I.C.J. Reports
                     1962, p. 35). It is, therefore, implausible to suggest that the Court had the
                     watershed line in mind when it used the term “vicinity”.
                        97. While no one of these considerations is conclusive in itself, taken
                     together they lead the Court to conclude that, in 1962, the Court did not
                     have this wider area in mind and, accordingly, that it did not intend the
                     term “vicinity [of the Temple] on Cambodian territory” to be understood
                     as applicable to territory outside the promontory of Preah Vihear. That is
                     not to say that the 1962 Judgment treated Phnom Trap as part of Thai-
                     land ; the Court did not address the issue of sovereignty over Phnom
                     Trap, or any other area beyond the limits of the promontory of Preah
                     Vihear.

                        98. From the reasoning in the 1962 Judgment, seen in the light of the
                     pleadings in the original proceedings, it appears that the limits of the
                     promontory of Preah Vihear, to the south of the Annex I map line, con-
                     sist of natural features. To the east, south and south‑west, the promon-
                     tory drops in a steep escarpment to the Cambodian plain. The Parties
                     were in agreement in 1962 that this escarpment, and the land at its foot,
                     were under Cambodian sovereignty in any event. To the west and
                     north‑west, the land drops in a slope, less steep than the escarpment but
                     nonetheless pronounced, into the valley which separates Preah Vihear
                     from the neighbouring hill of Phnom Trap, a valley which itself drops
                     away in the south to the Cambodian plain (see paragraph 89 above). For
                     the reasons already given (see paragraphs 92‑97 above), the Court consid-
                     ers that Phnom Trap lay outside the disputed area and the 1962 Judg-
                     ment did not address the question whether it was located in Thai or
                     Cambodian territory. Accordingly, the Court considers that the promon-
                     tory of Preah Vihear ends at the foot of the hill of Phnom Trap, that is to
                     say : where the ground begins to rise from the valley.
                        In the north, the limit of the promontory is the Annex I map line, from
                     a point to the north‑east of the Temple where that line abuts the escarp-
                     ment to a point in the north‑west where the ground begins to rise from
                     the valley, at the foot of the hill of Phnom Trap.
                        The Court considers that the second operative paragraph of the 1962
                     Judgment required Thailand to withdraw from the whole territory of the
                     promontory, thus defined, to Thai territory any Thai personnel stationed
                     on that promontory.

                     38




8 Ord 1050.indb 72                                                                                   25/06/14 13:11

                     316 	          request for interpretation (judgment)

                        99. The Court notes Thailand’s argument about the difficulty of trans-
                     posing the Annex I map and thus of ascertaining the precise location on
                     the ground of the Annex I map line in the area described in the preceding
                     paragraph. The 1962 Judgment did not, however, address that question
                     and the Court cannot now, in the exercise of its jurisdiction under Arti-
                     cle 60 to interpret the 1962 Judgment, deal with a matter which was not
                     addressed by that Judgment. Nevertheless, the parties to a case before the
                     Court have an obligation to implement the judgment of the Court in
                     good faith. It is of the essence of that obligation that it does not permit
                     either party to impose a unilateral solution.

                     C. The relationship between the second operative paragraph and the rest of
                       the operative part
                        100. The Court has already stated (see paragraph 79 above) that the
                     three paragraphs of the operative part of the 1962 Judgment have to be
                     considered as a whole. Having determined the meaning and scope of the
                     second paragraph, the Court now turns to the relationship between that
                     paragraph and the other two paragraphs of the operative part. While
                     there is no dispute between the Parties regarding the third operative para-
                     graph, it is nonetheless relevant to the extent that it sheds light on the
                     meaning and scope of the rest of the operative part.
                        101. The scope of the operative part of a judgment of the Court is
                     necessarily bound up with the scope of the dispute before the Court. The
                     1962 Judgment defined the dispute which was then before the Court as
                     one concerning “sovereignty over the region of the Temple of Preah
                     Vihear” (I.C.J. Reports 1962, p. 14 ; emphasis added). It was entirely con-
                     sistent with this view of the dispute that the Court, having decided in the
                     first operative paragraph of the Judgment that the Temple was located in
                     territory under the sovereignty of Cambodia, determined, as a conse-
                     quence of that finding, that Thailand was under an obligation to with-
                     draw its forces and other personnel stationed “at the Temple, or in its
                     vicinity on Cambodian territory” and to restore objects removed from
                     “the Temple or the Temple area” (emphasis added). The second and third
                     operative paragraphs each, therefore, imposed obligations with respect to
                     an area of territory which extended beyond the Temple itself. The second
                     operative paragraph expressly described this area as Cambodian terri-
                     tory. The third operative paragraph did not do so but the Court considers
                     that such a description was implicit ; an obligation to restore artefacts
                     taken from the “area of the Temple” would be a logical consequence of a
                     finding of sovereignty only to the extent that the area in question was
                     covered by that finding.
                        102. The area with which the Court was concerned in the original pro-
                     ceedings, as has already been explained (see paragraph 78 above), is small
                     and bounded, except to the north, by readily identifiable geographical
                     features. In these circumstances, the Court considers that the terms
                     “vicinity [of the Temple] on Cambodian territory”, in the second para-

                     39




8 Ord 1050.indb 74                                                                                 25/06/14 13:11

                     317 	           request for interpretation (judgment)

                     graph, and “area of the Temple”, in the third paragraph, refer to the
                     same small parcel of territory. The obligations which the Court imposed
                     in respect of that parcel of territory were stated to be a consequence of
                     the finding in the first paragraph. In view of the characteristics of the
                     dispute which confronted the Court in 1962 — in particular, the nature of
                     the submissions of each Party — the obligations imposed by the second
                     and third paragraphs would be a logical consequence of the finding of
                     sovereignty in the first operative paragraph only if the territory referred
                     to in the first paragraph corresponded to the territory referred to in the
                     second and third paragraphs.
                        103. Accordingly, the Court concludes that the territorial scope of the
                     three operative paragraphs is the same : the finding in the first paragraph
                     that “the Temple of Preah Vihear is situated in territory under the sover-
                     eignty of Cambodia” must be taken as referring, like the second and third
                     paragraphs, to the promontory of Preah Vihear, within the limits des-
                     cribed in paragraph 98 of the present Judgment.
                        104. In these circumstances, the Court does not consider it necessary
                     further to address the question whether the 1962 Judgment determined
                     with binding force the boundary line between Cambodia and Thailand.
                     In a dispute concerned only with sovereignty over the promontory of
                     Preah Vihear, the Court concluded that that promontory, extending in
                     the north to the Annex I map line but not beyond it, was under Cambo-
                     dian sovereignty. That was the issue which was in dispute in 1962 and
                     which the Court considers to be at the heart of the present dispute over
                     interpretation of the 1962 Judgment.
                        105. Nor is it necessary for the Court to address the question whether
                     the obligation imposed on Thailand by the second operative paragraph
                     was a continuing obligation, in the sense maintained by Cambodia. In the
                     present proceedings, Thailand has accepted that it has a general and con-
                     tinuing legal obligation to respect the integrity of Cambodian territory,
                     which applies to any disputed territory found by the Court to be under
                     Cambodian sovereignty. Once a dispute regarding territorial sovereignty
                     has been resolved and uncertainty removed, each party must fulfil in good
                     faith the obligation which all States have to respect the territorial integ-
                     rity of all other States. Likewise, the Parties have a duty to settle any
                     dispute between them by peaceful means.

                       106. These obligations, which derive from the principles of the Charter
                     of the United Nations, are of particular importance in the present con-
                     text. As is clear from the record of both the present proceedings and those
                     of 1959‑1962, the Temple of Preah Vihear is a site of religious and cul-
                     tural significance for the peoples of the region and is now listed by
                     UNESCO as a world heritage site (see paragraphs 25‑27 above). In this
                     respect, the Court recalls that under Article 6 of the World Heritage Con-
                     vention, to which both States are parties, Cambodia and Thailand must
                     co‑operate between themselves and with the international community in
                     the protection of the site as a world heritage. In addition, each State is

                     40




8 Ord 1050.indb 76                                                                                  25/06/14 13:11

                     318 	           request for interpretation (judgment)

                     under an obligation not to “take any deliberate measures which might
                     damage directly or indirectly” such heritage. In the context of these obli-
                     gations, the Court wishes to emphasize the importance of ensuring access
                     to the Temple from the Cambodian plain.


                                                   5. Conclusions
                       107. The Court therefore concludes that the first operative paragraph
                     of the 1962 Judgment determined that Cambodia had sovereignty over
                     the whole territory of the promontory of Preah Vihear, as defined in
                     paragraph 98 of the present Judgment, and that, in consequence, the sec-
                     ond operative paragraph required Thailand to withdraw from that terri-
                     tory the Thai military or police forces, or other guards or keepers, that
                     were stationed there.

                                                            *
                                                        *       *

                       108. For these reasons,
                       The Court,
                       (1) Unanimously,
                       Finds that it has jurisdiction under Article 60 of the Statute to entertain
                     the Request for interpretation of the 1962 Judgment presented by Cam-
                     bodia, and that this Request is admissible ;
                       (2) Unanimously,
                       Declares, by way of interpretation, that the Judgment of 15 June 1962
                     decided that Cambodia had sovereignty over the whole territory of the
                     promontory of Preah Vihear, as defined in paragraph 98 of the present
                     Judgment, and that, in consequence, Thailand was under an obligation to
                     withdraw from that territory the Thai military or police forces, or other
                     guards or keepers, that were stationed there.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this eleventh day of November, two thousand
                     and thirteen, in three copies, one of which will be placed in the archives of
                     the Court and the others transmitted to the Government of the Kingdom of
                     Cambodia and the Government of the Kingdom of Thailand, respectively.

                                                                       (Signed) Peter Tomka,
                                                                                 President.
                                                                    (Signed) Philippe Couvreur,
                                                                                  Registrar.

                     41




8 Ord 1050.indb 78                                                                                   25/06/14 13:11

                     319 	         request for interpretation (judgment)

                       Judges Owada, Bennouna and Gaja append a joint declaration to the
                     Judgment of the Court ; Judge Cançado Trindade appends a separate
                     opinion to the Judgment of the Court ; Judges ad hoc Guillaume and
                     Cot append declarations to the Judgment of the Court.

                                                                       (Initialled) P.T.
                                                                      (Initialled) Ph.C.




                     42




8 Ord 1050.indb 80                                                                         25/06/14 13:11

